     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.1 Page 1 of 56



 1   Robert E. Barnes, Esq., CSB#: 235919
 2   BARNES LAW
     700 South Flower Street, Suite 1000
 3   Los Angeles, California 90017
 4   Telephone: (310) 510-6211
     E-mail: robertbarnes@barneslawllp.com
 5

 6   Attorneys for Plaintiff SALIMA WITT.

 7
                          UNITED STATES DISTRICT COURT
 8

 9
                       SOUTHERN DISTRICT OF CALIFORNIA

10

11   SALIMA WITT,                   )        Case No.: '21CV0411 BAS AGS
12                 Plaintiff,       )        ______________________________
                                    )
13   v.                             )        COMPLAINT FOR INJUNCTIVE
14   LAZY ACRES; UC SAN DIEGO       )        RELIEF
     HEALTH; UNIVERSITY OF
15   CALIFORNIA HEALTH; and DOES 1- )
     50 inclusive.                  )
16                                  )        Jury Trial Demanded
                   Defendants.
                                    )
17                                  )
18                                  )
                                    )
19                                  )
20                                  )
                                    )
21

22

23

24

25

26

27   ///
28
     ///

                                        COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.2 Page 2 of 56



 1
                                  JURISDICTION AND VENUE
 2

 3   1.    This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343, and

 4   Title III of the Americans with Disabilities Act under 42 U.S.C. §§ 12181, et seq. There
 5
     is an actual controversy between Plaintiff and the Defendants named herein.
 6

 7   2.    Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part

 8   of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial district.
 9
                                                  PARTIES
10

11   3.    Plaintiff SALIMA WITT (“Plaintiff”) is an individual, and a resident of the City of

12   Encinitas, California.
13
     4.    Upon information and belief, Defendant LAZY ACRES (“Lazy Acres”) is a
14

15   business entity, form unknown, that owns and operates a grocery store chain with locations
16   throughout California, including in the City of Encinitas.
17
     5.    Defendant UC SAN DIEGO HEALTH (“UCSDH”) is an entity, form unknown,
18

19   and located in San Diego, California. UCSDH is an academic medical center within the
20   10-campus University of California system, collectively known as UC Health. UCSDH is
21
     comprised of several medical facilities that offer and provide medical services and related
22

23   goods to the general public, including at the Jacobs Medical Center which is located at
24   9300 Campus Point Drive, La Jolla, California 92037 (the “Jacobs Medical Center”).
25
     6.    Defendant UNIVERSITY OF CALIFORNIA HEALTH (“UC Health”) is an entity,
26

27   form unknown, that is comprised of six academic health centers, including UCSDH, with
28
     its principal place of business in California.

                                                  -1-
                                               COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.3 Page 3 of 56



 1                                                FACTS

 2   7.    Plaintiff is ignorant of the true names and capacities of Defendants sued herein as
 3
     DOES 1 through 50, inclusive, and therefore sues said Defendants by such fictitious
 4

 5   names. DOES 1 through 50 may be natural persons or artificial persons. Plaintiff is

 6   informed and believes and thereon alleges that each of the fictitiously-named Defendants
 7
     are responsible legally in some manner for the acts, conduct, omissions and events referred
 8

 9   to herein, causing irreparable harm thereby to Plaintiff, as alleged herein.

10   8.    Plaintiff is informed and believes and thereon alleges that each Defendant acted at
11
     all times relevant herein as the agent, servant, employee, supervisor, co-venturer,
12

13   subsidiary, and/or corporate-parent of each of the remaining Defendants. Plaintiff further
14   alleges that the acts or omissions of any agent or employee of Defendants was done within
15
     the course, scope, purpose, consent, knowledge, ratification, and authorization of such
16

17   agency, employment, joint venture, subsidiary, and/or corporate-parent relationship.
18   Plaintiff will seek leave to amend this Complaint to allege their true names and capacities
19
     when the same has been ascertained.
20

21
     9.    Plaintiff has stage three cancer. In addition, she has chronic asthma. Wearing a mask
22

23
     on her face obstructs her breathing, and causes her to have life threatening respiratory

24   problems. Plaintiff’s respiratory impairments substantially limit one or more major life
25
     activities and/or major bodily functions, including but not limited to performing manual
26

27
     tasks, walking, speaking, breathing, concentrating and communicating. Plaintiff had these

28


                                                -2-
                                             COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.4 Page 4 of 56



 1   disabilities at all times relevant to this action, including on or about May 26, 2020 and

 2   November 10, 2020 as described herein and below.
 3

 4   Disability Discrimination At Lazy Acres:
 5
     10.     Plaintiff is a regular shopper at Lazy Acres Encinitas, located at 150 Encinitas
 6
     Blvd., Encinitas, CA 92024 (“Lazy Acres Encinitas”), as the store is near her residence.
 7

 8   On or about May 26, 2020, Plaintiff entered Lazy Acres Encinitas, not wearing a facial
 9
     mask due to her disability described herein. Upon entering the store, Plaintiff was not
10
     coughing, sneezing, sweating or otherwise displaying any symptoms of COVID-19 nor
11

12   any other flu or cold-like symptom.
13
     11.     After Plaintiff completed her shopping, she stood in line to check out at the cash
14
     register. Plaintiff was then approached by a male, whose badge displayed that he was a
15

16   Lazy Acres Encinitas manager whose first name was Drew (“DOE 1”). DOE 1 stated to
17
     Plaintiff that she must immediately leave the store because she was not wearing a face
18
     mask.
19

20   12.     Plaintiff explained to DOE 1 that she has several respiratory disabilities, including
21
     cancer and asthma. Plaintiff went on to explain that these disabilities caused her breathing
22

23
     to be obstructed upon wearing a face mask, posing a danger to her health. Undaunted,

24   DOE 1 started raising his voice with various store patrons standing nearby, and demanded
25
     that Plaintiff produce written proof of her medical disabilities. Plaintiff responded that she
26

27
     did not have such documentation on her person. DOE 1 then repeated his order to Plaintiff

28   for her to exit the Lazy Acres Encinitas store immediately. DOE 1 proceeded to physically

                                                 -3-
                                              COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.5 Page 5 of 56



 1   escort Plaintiff out, while continuously shouting in a loud voice to “get out of the store”.

 2   Embarrassed and humiliated, Plaintiff left the Lazy Acres Encinitas store without
 3
     purchasing the groceries she had entered the store to buy, as a result of DOE 1 physically
 4

 5   barring her from doing so. Plaintiff was not offered any accommodation or alternative way

 6   to purchase her groceries by DOE 1 or any other employee or agent of Lazy Acres.
 7
     13.   On or about May 26, 2020 (the day of Plaintiff’s incident described above), Lazy
 8

 9   Acres had a COVID mask wearing policy titled: “Actions We’re Taking to Help Prevent

10   the Spread of Coronavirus” (hereinafter the “Lazy Acres COVID Policy”). The Lazy
11
     Acres COVID Policy was posted on Lazy Acres’ company website, and made available
12

13   to the public.1 Said policy stated in relevant part: “All customers, vendors, and team
14   members are required to wear face coverings when entering any Lazy Acres store.”
15
     (underlined emphasis added, all other emphasis original). (Exhibit A.) The Lazy Acres
16

17   COVID Policy made no accommodation for customers with disabilities that prevented
18   them from shopping in its stores with a face mask covering their nose and mouth, due to
19
     their disability. Instead said policy imposed a no-exception blanket rule, barring anyone
20

21   not wearing a face mask entry into all of its stores – period. (Exhibit A.) The Lazy Acres
22   COVID Policy was adopted and enforced by Lazy Acres management and staff on May
23
     26, 2020. As of the date this Complaint was drafted, the Lazy Acres COVID Policy
24

25   continues to be adopted and enforced as set forth herein.
26

27
     1
      A true and correct copy of the Lazy Acres COVID Policy, is attached to this Complaint
28
     as “Exhibit A”, and incorporated herein by reference (See highlighted language on page
     1; see also: https://www.lazyacres.com/covid19/).
                                                -4-
                                             COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.6 Page 6 of 56



 1   14.   The webpage upon which the Lazy Acres COVID Policy is written, contains several

 2   hyperlinks to the website of the Centers for Disease Control and Prevention (“CDC”).
 3
     (Exhibit A.) One such hyperlink is to the CDC homepage, wherein a “Frequently Asked
 4

 5   Questions” page answering whether the CDC recommends the use of masks to prevent

 6   COVID-19, provides: “While masks are strongly encouraged … CDC recognizes there
 7
     are specific instances when wearing a mask may not be feasible. In these instances,
 8

 9   adaptations and alternatives should be considered whenever possible.” 2 The CDC website

10   goes on to provide that: “Masks should not be worn by: … someone who cannot wear a
11
     mask safely, such as someone who has a disability of an underlying medical condition that
12

13   precludes wearing a mask“ (emphasis original). 3 The CDC website defines persons with
14   a disability or underlying medical condition who should not wear masks, to include adults
15
     of any age with the following conditions: “Cancer” and “Asthma (moderate-to-severe)” 4
16

17   Finally, the CDC website provides: “The following categories of people are exempt from
18

19

20

21   2
       A true and correct copy of the CDC FAQ page answering whether the CDC
     recommends the use of masks to prevent COVID-19, is attached to this Complaint as
22
     “Exhibit B”, and incorporated herein by reference (See highlighted language on page 3;
23   see also: https://www.cdc.gov/coronavirus/2019-ncov/faq.html).
     3
       A true and correct copy of the CDC “Guidance for Wearing Masks” page, is attached
24
     to this Complaint as “Exhibit C”, and incorporated herein by reference (See highlighted
25   language on page 2; see also: https://www.cdc.gov/coronavirus/2019-ncov/prevent-
     getting-sick/cloth-face-cover-guidance.html).
26   4
       A true and correct copy of the CDC “People with Certain Medical Conditions” page, is
27   attached to this Complaint as “Exhibit D”, and incorporated herein by reference (See
     highlighted language on pp. 1-2; see also: https://www.cdc.gov/coronavirus/2019-
28
     ncov/need-extra-precautions/people-with-medical-conditions.html).
                                               -5-
                                            COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.7 Page 7 of 56



 1   the requirement to wear a mask: … A person with a disability who cannot wear a mask,

 2   or cannot safely wear a mask, for reasons related to the disability; …” 5
 3
     15.   On or about June 18, 2020, the California Department of Public Health (the
 4

 5   “CDPH”) released a memo on mask policies during the pandemic, that was modeled after

 6   the CDC. On or about November 16, 2020, the CDPH updated said memo, setting forth
 7
     that the following individuals are exempt from wearing face coverings at all times:
 8

 9   “Persons with a medical condition, … or disability that prevents wearing a face covering.

10   This includes persons with a medical condition for whom wearing a face covering
11
     could obstruct breathing or who are … incapacitated, … (emphasis added)”. 6
12

13
     Disability Discrimination At UC San Diego Health:
14
     16.   On or about November 10, 2020, Plaintiff walked into the Jacobs Medical Center.
15

16   Plaintiff entered said facility for her scheduled cancer screening examination. Upon
17
     entering the Jacobs Medical Center, Plaintiff was not coughing, sneezing, sweating or
18
     otherwise displaying any symptoms of COVID-19 nor any other flu or cold-like symptom.
19

20   17.   Immediately upon walking into the Jacobs Medical Center lobby area, Plaintiff was
21
     barred entry by an employee and/or agent of UCSDH, for not wearing a facial mask that
22

23
     5
       A true and correct copy of the CDC face mask requirements in public transportation
24   page, is attached to this Complaint as “Exhibit E”, and incorporated herein by reference
25   (See highlighted language on pg. 2; see also: https://www.cdc.gov/coronavirus/2019-
     ncov/travelers/face-masks-public-transportation.html).
26   6
       A true and correct copy of the CDPH’s Guidance for the use of face coverings web
27   page, is attached to this Complaint as “Exhibit F”, and incorporated herein by reference
     (see highlighted language on pg. 2; see also:
28
     https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-
     coverings.aspx).
                                                -6-
                                             COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.8 Page 8 of 56



 1   covered her nose and mouth. Plaintiff was told by said UCSDH employee/agent (“DOE

 2   26”), that she had to wear a facial mask that covered her nose and mouth if she wanted to
 3
     make her medical appointment that day, or she had to leave. Plaintiff asked DOE 26 what
 4

 5   accommodation UCSDH made for persons with her respiratory and breathing disabilities,

 6   and DOE 26 told Plaintiff there were none. DOE 26 went on to tell Plaintiff that if she
 7
     didn’t put on a facial mask that covered her nose and mouth, she would not be allowed to
 8

 9   enter the facility and would not be allowed to attend her cancer screening appointment.

10   18.   Desperate to make her medical appointment to screen for a potential escalation in
11
     her cancer condition, Plaintiff had no choice but to put on a facial mask that DOE 26
12

13   provided her, and enter the facility to await her screening. While waiting in the lobby area
14   to be called for her screening appointment, Plaintiff quickly was overcome with a strong
15
     choking sensation, and was forced to pull down the facial mask periodically, in order to
16

17   avoid gasping for breath. Plaintiff was eventually called for her cancer screening
18   examination, and left the Jacobs Medical Center thereafter.
19

20   19.   On or about November 10, 2020 (the day of Plaintiff’s disability discrimination at
21
     UCSDH), UCSDH had a COVID-19 mask wearing policy, that was made available to the
22

23
     public through its website (hereinafter the “UCSDH COVID Policy”). 7 Said policy stated

24   in relevant part: “UC San Diego Health requires patients, visitors and staff in our facilities
25
     to wear masks that cover the nose and mouth.” (Exhibit G.) The UCSDH COVID Policy
26

27
     7
      A true and correct copy of the UCSDH COVID Policy, is attached to this Complaint as
28
     “Exhibit G”, and incorporated herein by reference (See highlighted language on pg. 2;
     see also: https://health.ucsd.edu/coronavirus/Pages/FAQ.aspx).
                                                 -7-
                                              COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.9 Page 9 of 56



 1   made no accommodation for patients or visitors with disabilities that prevented them from

 2   accessing their medical services with a face mask covering their nose and mouth, due to
 3
     their disability. Instead said policy imposed a no-exception blanket rule, barring anyone
 4

 5   not wearing a face mask entry into all of its medical facilities, including but not limited to

 6   the Jacobs Medical Center. The UCSDH COVID Policy was adopted and enforced by
 7
     UCSDH management and staff on November 10, 2020. As of the date this action was filed
 8

 9   the UCSDH COVID Policy continues to be adopted and enforced as set forth herein.

10
              COUNT ONE – VIOLATION OF THE FEDERAL AMERICANS WITH
11
                 DISABILITIES ACT OF 1990 [42 U.S.C. §§ 12101 et seq.]
12
                       (Against Defendant Lazy Acres and DOES 1 through 25)
13

14   20.   Plaintiff hereby incorporates by reference the allegations contained in the preceding
15
     paragraphs as if fully set forth herein.
16
     21.   The Americans With Disabilities Act of 1990 prohibits, among other things,
17

18   discriminating against disabled persons’ full and equal enjoyment of the goods, services,
19
     facilities, privileges, advantages, or accommodations by any person who owns, leases,
20
     leases to, or operates a place of public accommodation. (42 U.S.C. §§ 12010 et seq.;
21

22   hereinafter the “ADA Act”)
23
     22.   Title III of the ADA Act, which applies specifically to public accommodations and
24

25
     services operated by private entities, defines disability discrimination as any businesses

26   that is open to the public that imposes eligibility criteria that screens or tends to screen out
27
     persons with disabilities, such as a blanket requirement that all customers wear masks
28
     without exception, including persons with respiratory disabilities.
                                                   -8-
                                                COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.10 Page 10 of 56



 1   23.    Title III of the ADA Act, also defines disability discrimination as the failure of a

 2   place of public accommodation to implement reasonable modifications to its policies,
 3
     practices, or procedures, when such modifications are necessary to afford such goods,
 4

 5   services, facilities, privileges, advantages, or accommodations to individuals with

 6   disabilities, such as face mask policies that impose a blanket requirement that all
 7
     customers wear masks without exception, without modifying said policy to accommodate
 8

 9   individuals with respiratory disabilities.

10   24.    Defendant Lazy Acres is the owner, lessee, lessor, and/or operator of the Lazy Acres
11
     store chain, including Lazy Acres Encinitas, which are places of public accommodation
12

13   within the meaning of Title III of the ADA Act (42 U.S.C. § 12181(7)(E)), in that the
14   operations of Lazy Acres affect commerce and provide groceries and other essential items
15
     and services to the public.
16

17   25.    Plaintiff has an impairment that substantially limits one or more major life activities.
18   Said disability limits Plaintiffs’ major life activities and/or major bodily functions,
19
     including performing manual tasks, walking, speaking, breathing, concentrating and
20

21   communicating, while wearing a facial mask that covers her nose and/or mouth. Plaintiff
22   communicated her disability to employees and agents of Lazy Acres on or about May 26,
23
     2020, and said Lazy Acres employees and agents understood that Plaintiff had a
24

25   respiratory disability, at all times set forth herein.
26   26.    Plaintiff’s disability was a motivating cause of Lazy Acres’ exclusion of Plaintiff
27
     from the full and equal enjoyment of, and participation in, the goods, services, facilities,
28
     privileges, advantages, and/or accommodations at Lazy Acres. Among other reasons,
                                                   -9-
                                                COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.11 Page 11 of 56



 1   employees and agents of Lazy Acres barred Plaintiff from entry into its place of public

 2   accommodation based on its Lazy Acres COVID Policy, that any patrons not wearing a
 3
     face mask such as Plaintiff, are barred entry into any and all Lazy Acres stores. (Exhibit
 4

 5   A.) Lazy Acres’ publically stated policy barring all patrons not wearing a face mask

 6   without exception, is directly inconsistent with the recommendations of the CDC and
 7
     CDPH. (See Exhibits B-F.)
 8

 9   27.   After advising employees and agents of Lazy Acres Encinitas of her respiratory

10   disability, Plaintiff requested a reasonable modification of the Lazy Acres COVID Policy.
11
     However, the employees and agents of Lazy Acres Encinitas refused, despite the
12

13   directives of the CDC and the CDPH that persons with breathing or respiratory disabilities
14   be exempted from wearing masks in public places. (Exhibits B-F.)
15
     28.   The actions of the employees and agents of Lazy Acres Encinitas described herein,
16

17   combined with the Lazy Acres COVID Policy posted for public view from on or before
18   the date of the incident on May 26, 2020 to present, made it unmistakably clear that
19
     Plaintiff was permanently and indefinitely barred from entry into any Lazy Acres store,
20

21   including but not limited to the Lazy Acres Encinitas store, if she ever attempted to return
22   without wearing a face mask. In addition, as of the date this action was filed, the Lazy
23
     Acres COVID Policy remains the same in regards to barring persons with disabilities entry
24

25   into Lazy Acres stores who are not wearing a mask, regardless of respiratory or other
26   breathing impairments such as those that Plaintiff has, and notwithstanding the present
27
     and ongoing directives of the CDC and the CDPH that persons with respiratory disabilities
28
     be exempted from wearing masks. (See Exhibit A; compare Exhibits B-F.) The ongoing
                                                - 10 -
                                             COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.12 Page 12 of 56



 1   actions of Lazy Acres employees and agents, as well as the ongoing Lazy Acres COVID

 2   Policy, thus have, are, and will continue to cause irreparable harm to the Plaintiff.
 3
             COUNT TWO – VIOLATION OF THE FEDERAL AMERICANS WITH
 4              DISABILITIES ACT OF 1990 [42 U.S.C. §§ 12101 et seq.]
 5
                      (Against Defendant UCSDH, UC Health, and DOES 26-50)
 6

 7   29.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

 8   paragraphs as if fully set forth herein.
 9
     30.   Title II of the ADA Act, which applies to public services, provides that no qualified
10

11   individual with a disability shall, by reason of such disability, be excluded from

12   participation in or be denied the benefits of the services, programs, or activities of a public
13
     entity, or be subjected to discrimination by any such entity.
14

15   31.   Title III of the ADA Act, which applies to public accommodations that provide
16   medical services, defines as discrimination and specifically prohibits professional offices
17
     of health care providers and/or hospitals from imposing eligibility criteria that screens or
18

19   tends to screen out persons with disabilities, such as a blanket requirement that all patients
20   and visitors wear masks without exception, including persons with respiratory disabilities.
21
     32.   Title III of the ADA Act, also defines as discrimination and specifically prohibits
22

23   the failure of a place of public accommodation that provides medical services, to
24   implement reasonable modifications to its policies, practices, or procedures, when such
25
     modifications are necessary to afford such goods, services, facilities, privileges,
26

27   advantages, or accommodations to individuals with disabilities, such as face mask policies
28
     that impose a blanket requirement that all patients and visitors wear masks without

                                                   - 11 -
                                                COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.13 Page 13 of 56



 1   exception, without modifying said policy to accommodate individuals with respiratory

 2   disabilities.
 3
     33.    Defendants UCSDH and UC Health are both public entities that provide services,
 4

 5   programs, or activities of a public entity, as defined by Title II of the ADA Act. In addition,

 6   and/or alternatively, UCSDH and UC Health are the owners, lessees, lessors, and/or
 7
     operators of places of public accommodation within the meaning of Title III of the ADA
 8

 9   Act (42 U.S.C. § 12181(7)(F)), in that the operations of UCSDH and UC Health affect

10   commerce and provide medical services and other essential items and services to the
11
     public.
12

13   34.    Plaintiff is a qualified individual with a disability under Title II of the ADA Act. In
14   addition, and/or alternatively, Plaintiff has an impairment that substantially limits one or
15
     more major life activities. Said disability limits Plaintiffs’ major life activities and/or
16

17   major bodily functions, including performing manual tasks, walking, speaking, breathing,
18   concentrating and communicating, while wearing a facial mask. Plaintiff communicated
19
     her disability to employees and agents of UC San Diego Hospital on or about November
20

21   10, 2020, and said employees and agents understood that Plaintiff had a respiratory
22   disability, at all times set forth herein.
23
     35.    Plaintiff’s disability was a motivating cause of UC San Diego Hospital’s exclusion
24

25   of the Plaintiff from the full and equal enjoyment of, and participation in, the goods,
26   services, facilities, privileges, advantages, and/or accommodations at UC San Diego
27
     Hospital. Among other reasons, employees and agents of UC San Diego Hospital barred
28
     Plaintiff from entry into its place of public accommodation based on the UCSDH COVID
                                                     - 12 -
                                                  COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.14 Page 14 of 56



 1   Policy, which is a no exception blanket rule, that any patients or patrons not wearing a

 2   facial mask covering their nose and/or mouth such as Plaintiff, were barred entry into any
 3
     and all UCSDH facilities. UCSDH’s publically stated policy barring all patients and
 4

 5   visitors not wearing a facial mask without exception, is directly inconsistent with the

 6   recommendations of the CDC and CDPH. (See Exhibits B-F.)
 7
     36.   After advising employees and agents of UCSDH of her respiratory disability,
 8

 9   Plaintiff requested a reasonable modification of the UCSDH COVID Policy. However the

10   employees and agents of UCSDH refused, despite the directives of the CDC and the
11
     CDPH that persons with breathing or respiratory disabilities be exempted from wearing
12

13   masks in public places. (Exhibits B-F.)
14   37.   The actions of the employees and agents of UCSDH described herein, combined
15
     with the UCSDH COVID Policy posted for public view from on or before the date of the
16

17   incident on November 10, 2020 to present, made it unmistakably clear that Plaintiff was
18   permanently and indefinitely barred from entry into UCSDH, including but not limited to
19
     the Jacobs Medical Center, if she ever attempted to return without wearing a face mask.
20

21   In addition, as of the date this action was filed, the UCSDH COVID Policy remains
22   unchanged in regards to barring persons with disabilities entry into UCSDH facilities who
23
     are not wearing a facial mask covering their nose and mouth, regardless of respiratory or
24

25   other breathing impairments such as those that Plaintiff has, and notwithstanding the
26   present and ongoing directives of the CDC and the CDPH that persons with respiratory
27
     disabilities be exempted from wearing facial masks. (See Exhibit G; compare Exhibits B-
28


                                                  - 13 -
                                               COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.15 Page 15 of 56



 1   F.) The ongoing actions of UCSDH employees and agents, as well as the ongoing UCSDH

 2   COVID Policy, thus have, are, and will continue to cause irreparable harm to the Plaintiff.
 3
            COUNT THREE – VIOLATION OF THE FEDERAL REHABILITATION
 4                    ACT OF 1973 [42 U.S.C. §§ 791 et seq.]
 5
                      (Against Defendant UCSDH, UC Health, and DOES 26-50)
 6

 7   38.   Plaintiff hereby incorporates by reference the allegations contained in the

 8   preceding paragraphs as if fully set forth herein.
 9
     39.   The Rehabilitation Act of 1973 (hereinafter the “Rehabilitation Act”) prohibits,
10

11   among other things, a qualified individual with a disability to be excluded from the

12   participation in, be denied the benefits of, or be subjected to discrimination under any
13
     program or activity receiving Federal financial assistance. (29 U.S.C. §§ 791 et seq.).
14

15   40.   Defendants UCSDH and UC Health are the operators of a program or activity
16   within the meaning of the Rehabilitation Act, among other reasons, as operating an
17
     organization which is principally engaged in the business of providing health care.
18

19   41.   Upon information and belief, UCSDH and UC Health are recipients of Federal
20   financial assistance as defined in the Rehabilitation Act, including but not limited to
21
     being substantially funded directly by the federal government, and by approximately
22

23   60% of their patients being reimbursed by Medicare and Medi-Cal.
24   42.   Plaintiff is a qualified individual with a disability in the United States, in that
25
     Plaintiff has a disability and meets the essential eligibility requirements for the receipt of
26

27   the medical services and treatments provided by UCSDH and UC Health. (29 U.S.C. §§
28
     705(20) and 794(a).)

                                                 - 14 -
                                              COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.16 Page 16 of 56



 1   43.      Plaintiff was, solely by reason of her disability, excluded from the participation in,

 2   denied the benefits of, and/or subjected to discrimination by the program or activity
 3
     operated by UCSDH and UC Health, in that the actions of the employees and agents of
 4

 5   UCSDH described herein, combined with the UCSDH COVID Policy posted for public

 6   view from on or before the date of the incident on November 10, 2020 to present,
 7
     rendered Plaintiff was permanently and indefinitely barred from entry into UCSDH
 8

 9   without a face mask that fully covered her nose and mouth, and that Plaintiff was in fact

10   barred from entering the Jacobs Medical Center on or about November 10, 2020 to get
11
     her cancer screening treatment, without wearing a face mask that covered her nose and
12

13   mouth.
14
                                       PRAYER FOR RELIEF
15

16   WHEREFORE, Plaintiff asks this Court:
17

18         A. For injunctive relief ordering Defendant Lazy Acres, including the Lazy Acres
19            Encinitas store, to refrain from discriminating against Plaintiff under the ADA Act,
20
              and further to modify the Lazy Acres COVID Policy to accommodate persons with
21

22            respiratory and breathing disabilities to enter and shop in its stores without wearing
23            a facial mask covering their nose and/or mouth, consistent with the requirements
24
              of the ADA Act.
25

26         B. For injunctive relief ordering Defendant UCSDH and UC Health including the
27            Jacobs Medical Center, to refrain from discriminating against Plaintiff under the
28
              ADA Act and the Rehabilitation Act, and further to modify the UCSDH COVID
                                                   - 15 -
                                                COMPLAINT
     Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.17 Page 17 of 56



 1         Policy to accommodate persons with respiratory and breathing disabilities to enter

 2         and obtain medical services in its facilities without wearing a facial mask covering
 3
           their nose and/or mouth, consistent with the requirements of the ADA Act and the
 4

 5         Rehabilitation Act.

 6      C. To award Plaintiff her attorneys’ fees and costs pursuant to statute; and
 7
        D. To grant such other and further relief as this Court deems just and proper.
 8

 9
10

11   DATED: March 8, 2021                         Respectfully submitted,
                                                  BARNES LAW
12

13
                                                  _________________________
14                                                Robert E. Barnes, Esq.
15                                                Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28


                                               - 16 -
                                            COMPLAINT
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.18 Page 18 of 56




               EXHIBIT A
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS          Document
                                                            Actions We’re Taking              1 theFiled
                                                                                 to Help Prevent    Spread03/08/21
                                                                                                           of Coronavirus PageID.19         Page
                                                                                                                          | Lazy Acres Natural Market19 of 56




                                                                  ABOUT                                                        W E E K LY
                                                                                 WELLNESS          D E PA R T M E N T S
                                                                    US                                                         DEALS




                                 ACT I O N S W E ’ R E TA K I N G TO H E L P P R E V E N T
                                        T H E S P R E A D O F CO RO N AV I R U S
    Since 1991, Lazy Acres has been dedicated to providing natural foods and products to wellness seekers from Santa Barbara to San Diego. As always,
    the health of our customers and employees is of the utmost importance.

    During this time of heightened public concern, we are diligently monitoring the latest updates on the novel coronavirus (COVID-19). In addition to our
    already high standards, we have implemented further protocols to protect the health of our customers and employees—and by extension, our larger
    community.

    Our 800+ team members are advised to practice the same ever yday preventative measures that we, as individuals, should be practicing to reduce the
    transmission of seasonal viruses: properly cleaning hands, objects, and surfaces; not touching eyes, nose, or mouth; respirator y etiquette (covering
    cough or sneeze with tissue, disposing of tissue, washing hands); and avoiding contact with others if under the weather.

    In addition, because COVID-19 can live on surfaces for two hours to several days, we are cleaning high-traffic employee and customer touch points a
    minimum of ever y two hours.

    November 2nd Update: We are now taking returns as per our normal process. Only exception is in the Vitamins and Supplements department
    where a receipt will be required

    June 15th Update: Here are the protocols that immediately go into effect in the case of a presumed positive or positive test result for COVID-19.

    April 10th Update: We want to share with you a new Department of Public Health Ordinance that goes in to effect TODAY, April 10th, to ensure our
    stores remain clean and safe for ever yone: All customers, vendors, and team members are required to wear face coverings when
    entering any Lazy Acres store.

    This shared behavior will support the protections we already have in place, such as practicing preventative measures, maintaining social distancing,
    installation of plexiglass sneeze guards, nightly sanitization of all locations, and a daily senior shopping hour.

    It’s essential that we all do our part to protect our communities. Thank you for your cooperation and your continued trust in Lazy Acres Natural Markets.

    We are in this together. Stay safe!

    March 17th update: In order to better ser ve you, we are temporarily changing all store hours to 7am-7pm. This extra time will allow us to restock
    our shelves, continue sanitization of our locations, and support our team members. In compliance with Department of Health regulations for grocers, we
    have closed our Community Rooms and suspended both internal and external seating. We also have canceled team member participation in offsite
    events. As we all navigate these unprecedented times, please know that we are working closely with our distributors and are receiving deliveries
    throughout the day.

    We are continually reviewing updates from the Centers for Disease Control and Prevention (CDC) and adjusting our protocols as needed to align with
    their guidance. In this fluid environment, transparency and clear communication are integral to making sure we all feel informed, empowered, and
    protected.

    For more information on COVID-19, please visit the Centers for Disease Control and Prevention. If you have additional questions, please email Joe
    Ragusa, our VP of Marketing.

    We are so grateful to ser ve this community and look for ward to seeing you.




                                                                                                                                        W H AT W E ’ R E L I ST E N I N G TO


      HOME                           WELLNESS                   COV I D ‑ 1 9                                             JOIN US ON OUR EMAIL LIST FOR
                                                                                                                          SPECIAL OFFERS
      OUR STORES                     D E PA RT M E N T S        C U STO M E R S U RV E Y        W H AT W E ’ R E
                                                                                                 LISTENING
                                                                                                                             Email Address                                      Submit
      W E E K LY D E A L S           CO N TACT U S              WEB ACCESSIBILITY                     TO

      ABOUT US                       CAREERS                    P R I VACY PO L I CY
                                                                                                                     WANT TO RECEIVE COUPONS
                                                                                                                     TO YOUR HOME?
                                                                                                                                                                               Sign Up




                                 ©2021 All rights reserved. Lazy Acres Natural Market. Website by DW Green Company. California Transparency in Supply Chains Act.




https://www.lazyacres.com/covid19/                                                                                                                                                       1/1
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.20 Page 20 of 56




               EXHIBIT B
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Coronavirus
                                                                       Document      1 Filed
                                                                                 (COVID-19)       03/08/21
                                                                                            frequently           PageID.21
                                                                                                       asked questions | CDC Page 21 of 56




     Frequently Asked Questions
     Updated Feb. 8, 2021                    Print




         What are you looking for?

            Enter a word or phrase below to locate questions and answers that match.

             Search all FAQs                                                                                                                 Go




     Basics

             What is COVID-19?




                                                                                                                                                  
            COVID-19 is a new disease, caused by a novel (or new) coronavirus that has not previously been seen in humans.
            Because it is a new virus, scientists are learning more each day. Although most people who have COVID-19 have mild
            symptoms, COVID-19 can also cause severe illness and even death. Some groups, including older adults and people
            who have certain underlying medical conditions, are at increased risk of severe illness.



             Why is the disease being called coronavirus disease 2019, COVID-19?
                                                                                                                                                  




            On February 11, 2020 the World Health Organization announced an o cial name for the disease that is causing the
            2019 novel coronavirus outbreak, rst identi ed in Wuhan China. The new name of this disease is coronavirus disease
            2019, abbreviated as COVID-19. In COVID-19, “CO” stands for corona, “VI” for virus, and ”D” for disease. Formerly, this
            disease was referred to as “2019 novel coronavirus” or “2019-nCoV.”

            There are many types of human coronaviruses, including some that commonly cause mild upper-respiratory tract
            illnesses. COVID-19 is a new disease, caused by a novel (or new) coronavirus that has not previously been seen in
            humans.




     Spread

https://www.cdc.gov/coronavirus/2019-ncov/faq.html                                                                                                    1/32
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Coronavirus
                                                                       Document      1 Filed
                                                                                 (COVID-19)       03/08/21
                                                                                            frequently           PageID.22
                                                                                                       asked questions | CDC Page 22 of 56




                                                                                                                                             
            How does the virus spread?


            Visit the How COVID-19 Spreads page to learn how COVID-19 spreads and how to protect yourself.



            Will warm weather stop the outbreak of COVID-19?




                                                                                                                                             
            It is not yet known whether weather and temperature a ect the spread of COVID-19. Some other viruses, like those
            that cause the common cold and u, spread more during cold weather months but that does not mean it is impossible
            to become sick with these viruses during other months. There is much more to learn about the transmissibility,
            severity, and other features associated with COVID-19 and investigations are ongoing.



            What is community spread?




                                                                                                                                             
            Community spread means people have been infected with the virus in an area, including some who are not sure how
            or where they became infected. Each health department determines community spread di erently based on local
            conditions. For information on community spread in your area, please visit your local health department’s website.



            Can mosquitoes or ticks spread the virus that causes COVID-19?




                                                                                                                                             
            At this time, CDC has no data to suggest that this new coronavirus or other similar coronaviruses are spread by
            mosquitoes or ticks. The main way that COVID-19 spreads is from person to person. See How Coronavirus Spreads for
            more information.




     Prevention

            How can I protect myself?
        COVID-19
                                                                                                                                             
            Visit the How to Protect Yourself & Others page to learn about how to protect yourself from respiratory illnesses, like
            COVID-19.



            Does CDC recommend the use of masks to prevent COVID-19?
                                                                                                                                             




            Wear masks in public settings when around people not living in your household and particularly where other social
            distancing measures are di cult to maintain, such as grocery stores, pharmacies, and gas stations. Masks o er some
            protection to you and help people who may have the virus and do not know it from transmitting it to others.

            E ective February 2, 2021, masks are required on planes, buses, trains, and other forms of public transportation
            traveling into, within, or out of the United States and in U.S. transportation hubs such as airports and stations.

            COVID-19 can be spread by people who do not have symptoms and do not know that they are infected. That’s why it’s
            important for everyone to practice social distancing (staying at least 6 feet away from other people) and wear masks in
            public settings. Masks provide an extra layer to help prevent the respiratory droplets from traveling in the air and onto
            other people.



https://www.cdc.gov/coronavirus/2019-ncov/faq.html                                                                                               2/32
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Coronavirus
                                                                       Document      1 Filed
                                                                                 (COVID-19)       03/08/21
                                                                                            frequently           PageID.23
                                                                                                       asked questions | CDC Page 23 of 56


            The masks recommended are not surgical masks or N-95 respirators. Those are critical supplies that must continue to
            be reserved for healthcare workers and other medical rst responders, as recommended by current CDC guidance.

            While masks are strongly encouraged to reduce the spread of COVID-19, CDC recognizes there are speci c instances
            when wearing a mask may not be feasible. In these instances, adaptations and alternatives should be considered
            whenever possible.

            More information about masks can be found on our masks site.

              ●   Your Guide to Masks
              ●   How to Wear
              ●   How to Store and Wash
              ●   How to Make
              ●   Considerations for Wearing Masks




            Is it safe to get care for my other medical conditions during this time?




                                                                                                                                             
              ●   It is important to continue taking care of your health and wellness

              ●   Continue your medications, and do not change your treatment plan without talking to your healthcare provider.
              ●   Continue to manage your disease the way your healthcare provider has told you.
              ●   Have at least a 30-day supply of all prescription and non-prescription medications.
              ●   Talk to your healthcare provider about whether your vaccinations and other preventative services are up to
                  date.
              ●   Call your healthcare provider
                     -    if you have any concerns about your medical conditions, or if you get sick.

                     -    to nd out about di erent ways you can connect with your healthcare provider for chronic disease
                          management or other conditions.
                               ●   If you must visit in-person, protect yourself and others.
              ●   Do not delay getting emergency care for your health problems or any underlying medical condition that requires
                  immediate attention.
                     -    If you need emergency help, call 911.

                     -    Emergency departments have infection prevention plans to protect you from getting COVID-19 if you need
                          care for your medical condition.
              ●   Continue to practice everyday prevention. Wash your hands often, avoid close contact, wear a mask, cover
                  coughs and sneezes, and clean and disinfect frequently touched surfaces often.

              ●   When picking up medicines, use drive-thru windows, curbside services (prescriptions brought to you in your car),
                  mail-order, or other delivery services.

            For more information, see Groups at Higher Risk for Severe Illness.



            Am I at risk for COVID-19 from mail, packages, or products?
                                                                                                                                             




            There is still a lot that is unknown about COVID-19 and how it spreads. Coronaviruses are thought to be spread most
            often by respiratory droplets. Although the virus can survive for a short period on some surfaces, it is unlikely to be
            spread from domestic or international mail, products, or packaging. However, it may be possible that people can get
            COVID-19 by touching a surface or object that has the virus on it and then touching their own mouth, nose, or possibly
            their eyes, but this is not thought to be the main way the virus spreads.


https://www.cdc.gov/coronavirus/2019-ncov/faq.html                                                                                               3/32
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.24 Page 24 of 56




               EXHIBIT C
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.25
                                                                                              Wearing Masks | CDC   Page 25 of 56




     Guidance for Wearing Masks
     Help Slow the Spread of COVID-19
     Updated Feb. 10, 2021                     Print




         What you need to know
            ●    When you wear a mask, you protect others as well as yourself. Masks work best when everyone wears one.
            ●    A mask is NOT a substitute for social distancing. Masks should still be worn in addition to staying at least 6 feet
                 apart, especially when indoors around people who don’t live in your household.
            ●    Masks should completely cover the nose and mouth and t snugly against the sides of face without gaps.
            ●    Masks should be worn any time you are traveling on a plane, bus, train, or other form of public transportation
                 traveling into, within, or out of the United States and in U.S. transportation hubs such as airports and stations.
            ●    People age 2 and older should wear masks in public settings and when around people who don’t live in their
                 household.
            ●    Wear a mask inside your home if someone you live with is sick with symptoms of COVID-19 or has tested positive
                 for COVID-19.
            ●    Wash your hands with soap and water for at least 20 seconds or use hand sanitizer with at least 60% alcohol after
                 touching or removing your mask.
            ●    Masks may not be necessary when you are outside by yourself away from others, or with other people who live in
                 your household. However, some areas may have mask mandates while out in public, so please check for the rules
                 in your local area (e.g. city, county, state). Additionally, check whether any federal mask mandates apply to where
                 you will be going.
            ●    CDC continues to study the e ectiveness of di erent types of masks and update our recommendations as new
                 scienti c evidence becomes available. The most recent scienti c brief is available here: Scienti c Brief: Community
                 Use of Cloth Masks to Control the Spread of SARS-CoV-2 | CDC
            ●    CDC recently conducted a study in a laboratory that tested the performance of di erent mask combinations.
            ●    There are several easy methods to improve the performance of your mask. Visit CDC’s Improve the Fit and
                 Filtration of Your Mask to Reduce the Spread of COVID-19 webpage to learn more.




     Evidence for E ectiveness of Masks

     Your mask helps protect those around you
     COVID-19 spreads mainly from person to person through respiratory droplets. Respiratory droplets travel into the air when
     you cough, sneeze, talk, shout, or sing. These droplets can then land in the mouths or noses of people who are near you or
     they may breathe these droplets in.


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                          1/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.26
                                                                                              Wearing Masks | CDC   Page 26 of 56


     Masks are a simple barrier to help prevent your respiratory droplets from reaching others. Studies show that masks reduce
     the spray of droplets when worn over the nose and mouth.


     You should wear a mask, even if you do not feel sick. This is because several studies have found that people with COVID-19
     who never develop symptoms (asymptomatic) and those who are not yet showing symptoms (pre-symptomatic) can still
     spread the virus to other people. Wearing a mask helps protect those around you, in case you are infected but not showing
     symptoms.

     It is especially important to wear a mask when you are indoors with people you do not live with and when you are unable to
     stay at least 6 feet apart since COVID-19 spreads mainly among people who are in close contact with one another.


     Your mask o ers some protection to you
     A cloth mask also o ers some protection to you too. How well it protects you from breathing in the virus likely depends on
     the fabrics used and how your mask is made (e.g. the type of fabric, the number of layers of fabric, how well the mask ts).
     CDC is currently studying these factors.



     Who should or should not wear a mask
     Masks should be worn:

         ●    By people 2 years of age and older
         ●    Any time you are in a public setting
         ●    Any time you are traveling on a plane, bus, train, or other form of public transportation traveling into, within, or out of
              the United States and in U.S. transportation hubs such as airports and stations
         ●    When you are around people who do not live with you, including inside your home or inside someone else’s home
         ●    Inside your home if someone you live with is sick with symptoms of COVID-19 or has tested positive for COVID-19

     CDC recognizes there are speci c instances when wearing a mask may not be feasible. In these instances, consider
     adaptations and alternatives.

     Masks should not be worn:

         ●    By a child under 2 years of age
         ●    By someone who cannot wear a mask safely, such as someone who has a disability or an underlying medical
              condition that precludes wearing a mask
         ●    In a situation when wearing a mask would create a risk to workplace health, safety, or job duty as determined by the
              workplace risk assessment 


     Types of masks
     Some masks work better than others to help slow the spread of the virus that causes COVID-19. Note: N95 respirators
     approved by CDC’s National Institute for Occupational Safety and Health (NIOSH) should not be used outside of healthcare
     settings because they should be reserved for healthcare personnel.

         Recommended                                                                            Not Recommended

                                         Medical procedure masks (sometimes                                   Masks that do not t properly (large
                                         referred to as surgical masks or                                     gaps, too loose or too tight)
                                         disposable face masks)

                                         Masks that t properly (snugly around                                 Masks made from materials that are
                                         the nose and chin with no large gaps                                 hard to breathe through (such as
                                         around the sides of the face)                                        plastic or leather)



https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                                       2/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.27
                                                                                              Wearing Masks | CDC   Page 27 of 56


                                         Masks made with breathable fabric                                    Masks made from fabric that is loosely
                                         (such as cotton)                                                     woven or knitted, such as fabrics that
                                                                                                              let light pass through


                                         Masks made with tightly woven fabric                                 Masks with one layer
                                         (i.e., fabrics that do not let light pass
                                         through when held up to a light
                                         source)
                                                                                                              Masks with exhalation valves or vents

                                         Masks with two or three layers


                                                                                                              Wearing a scarf/ski mask

                                         Masks with inner lter pockets




         Cloth masks
         More e ective fabrics for cloth masks are

            ●    Tightly woven fabrics, such as cotton and cotton blends
            ●    Breathable
            ●    Two or three fabric layers

         Less e ective fabrics for cloth masks are

            ●    Loosely woven fabrics, such as loose knit fabrics
            ●    Single layer

         CDC is currently studying the e ectiveness of various cloth mask materials. Refer to our Scienti c Brief: Community Use
         of Cloth Masks to Control the Spread of SARS-CoV-2 | CDC for more information.




         Medical procedure masks (sometimes
         referred to as Surgical Masks or
         Disposable Face Masks)
         Medical procedure masks are single-use masks that are not made of cloth and
         are not designed to be washed or laundered. They are sold online and
         through large retail stores. These are not the same as other medical masks.

         You may prefer using medical procedure masks in situations where your mask
         is likely to get wet or dirty. As with cloth masks, make sure your medical
         procedure mask ts close to your face without large side gaps and completely
         covers your nose and mouth. Bring extra medical procedure masks with you
         in case you need to change out a dirty or wet mask.




         Masks with exhalation valves or vents
         CDC does not recommend using masks with exhalation valves or vents. The
         hole in the material may allow your respiratory droplets to escape and reach
         others. Research on the e ectiveness of these types of masks is ongoing.




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                                          3/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.28
                                                                                              Wearing Masks | CDC   Page 28 of 56



         NIOSH-approved N95 respirators
         Do not use NIOSH-approved N95 respirators that are meant for healthcare
         workers. NIOSH-approved N95 respirators are critical supplies that should be
         reserved for healthcare workers and other medical rst responders to prevent
         supply shortages.




         Clear masks or cloth masks with a clear
         plastic panel
         Clear masks or cloth masks with a clear plastic panel are an alternative type of
         mask for people who interact with

            ●    People who are deaf or hard of hearing
            ●    Young children or students learning to read
            ●    Students learning a new language
            ●    People with disabilities
            ●    People who need to see the proper shape of the mouth for making
                 appropriate vowel sounds, e.g., in singing




         If you use this type of mask, make sure

            ●    You can breathe easily
            ●    Excess moisture does not collect on the inside of the mask
            ●    You remove the mask before sleeping, since the plastic part could form a seal around your mouth and nose and
                 make it hard to breathe

         The FDA recently approved a transparent  [186 KB, 3 Pages]  medical mask. These transparent medical masks
         should be reserved for use by healthcare workers and patients who require them.


         There are several easy methods to improve the performance of your mask. Visit CDC’s Improve the Fit and Filtration of
         Your Mask to Reduce the Spread of COVID-19 webpage to learn more. You can also learn more by reading about a CDC
         study conducted in a laboratory that tested the performance of di erent mask combinations.




         Other Types of Face Protection
         CDC does not recommend  using face shields or goggles as a substitute for
         masks. Goggles or other eye protection may be used in addition to a mask. Do
         NOT put a plastic face shield (or a mask) on newborns or infants.

         Face shields and goggles are primarily used to protect the eyes of the person
         wearing it. Goggles do not cover the nose and mouth. Face shields are not as
         e ective at protecting people around you from your respiratory droplets. Face
         shields have large gaps below and alongside the face, where your respiratory
         droplets may escape and reach others around you. However, wearing a mask
         may not be feasible in every situation for some people.




         Face shields and goggles
         For example, people who interact with those who are deaf or hearing impaired may nd that a face shield is better than a
         mask when communicating. If you must wear a face shield instead of a mask:

            ●    Choose a face shield that wraps around the sides of your face and extends below your chin or a hooded face
                  hi ld Thi i b    d    th li it d    il bl d t th t         t th   t      ff     hi ld     b tt    t       ti
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                       4/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.29
                                                                                              Wearing Masks | CDC   Page 29 of 56
                 shield. This is based on the limited available data that suggest these types of face shields are better at preventing
                 spray of respiratory droplets.
            ●    Wash your hands after removing the face shield. Avoid touching your eyes, nose, and mouth when removing it.
            ●    Clean and disinfect reusable face shields according to the manufacturer’s instructions or by following CDC face
                 shield cleaning instructions. If you use a disposable face shield, wear it once and throw it away according to the
                 manufacturer’s instructions.


         Mask adaptations and alternatives
         CDC recognizes that wearing masks may not be possible in every situation or for some people. Those who cannot wear a
         mask are urged to prioritize virtual engagement when possible. For in-person activities, we have provided a few examples
         of what you can do to make wearing a mask more feasible and how to reduce the spread of COVID-19 if you cannot wear
         a mask.


         Situations where wearing a mask may not be possible
            ●    Make sure to maintain physical distance from others when you cannot wear a mask.

         Dining

            ●    CDC recommends wearing a mask while dining in a restaurant, particularly indoors and when speaking with
                 restaurant workers and servers, except when actively eating or drinking. The risk of COVID-19 spread increases in
                 a restaurant or bar setting as interactions within 6 feet of others increase. Masks may reduce the risk of COVID-19
                 spread when worn in any of these risk scenarios.

         Water activities

            ●    Do not wear a mask when doing activities that may get your mask wet, like swimming at the beach or pool. A wet
                 mask can make it di cult to breathe and may not work as well when wet.

         High intensity activities

            ●    Masks should always be used in public settings, but if you are unable to wear a mask because of di culty
                 breathing during high intensity activities, choose a location with greater ventilation and air exchange (for instance,
                 outdoors versus indoors) and where you can keep at least 6 feet of distance from others during the activity. If such
                 a location is not available, opt for low-intensity activities such as walking or yoga that allow for mask wearing.
            ●    If you are able to wear a mask, remove your mask if it gets moist from sweat and replace it with a clean mask.

        COVID-19
         ● Opt for an activity that does not require using mouth guards or helmets. Wearing a mask with these types of
           protective equipment is not safe if it makes it hard to breathe.
            ●    Supervise children who are wearing a mask while playing sports.


         Certain groups of people who may nd it di cult to wear a mask
         Some children 2 years and older, and people of any age with certain disabilities

         Appropriate and consistent use of masks may be challenging for some children and for people of any age with certain
         disabilities, including people who have high sensitivity to materials on their faces, di culty understanding why wearing a
         mask is protective (such as those with an intellectual disability), or those who have problems controlling their behavior.

         When determining if children and people with certain disabilities should wear a mask, assess their ability to:

            ●    Use a mask correctly
            ●    Avoid frequent touching of the mask and their face
            ●    Limit sucking, drooling, or having excess saliva on the mask
            ●    Remove the mask without assistance

         Those caring for children and people with certain disabilities who may need assistance with wearing masks should

            ●    Ask their healthcare provider for advice about the person you are caring for wearing a mask. If they are unable to
                 wear a mask, ask their healthcare provider about alternative ways of reducing transmission risk
            ●    Ensure proper mask size and t
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                             5/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.30
                                                                                              Wearing Masks | CDC   Page 30 of 56
                             p     p

            ●    Remove their mask before sleeping, napping, when they may fall asleep (such as in a car seat or stroller), and in
                 situations when continual supervision is not possible
            ●    Consider prioritizing wearing a mask in public settings and when around people who don’t live in your household,
                 particularly when indoors. Masks may not be necessary when you and the person you are caring for are outside
                 and away from others, or with other people who live in the same However, some localities may have mask
                 mandates while out in public and these mandates should always be followed.

         Masks should not be worn by:

            ●       -    By a child under 2 years of age

            ●    By someone who cannot wear a mask safely, such as someone who has a disability or an underlying medical
                 condition that precludes wearing a mask
            ●    In a situation when wearing a mask would create a risk to workplace health, safety, or job duty as determined by
                 the workplace risk assessment 

         People who are deaf or hard of hearing, and those who will interact with people who are hearing impaired

         If you interact with people who rely on reading lips, you may have di culty communicating while wearing a mask.

            ●    Consider wearing a clear mask or a cloth mask with a clear panel
            ●    If you are not able to get a clear mask, consider using written communication, closed captioning, or decreasing
                 background noise to make communication possible while wearing a mask that blocks lips

         People with certain underlying medical conditions

         Most people with underlying medical conditions can and should wear masks.

            ●    If you have respiratory conditions and are concerned about wearing a mask safely, discuss with your healthcare
                 provider the bene ts and potential risks of wearing a mask.
            ●    If you have asthma, you can wear a mask. Discuss with your healthcare provider if you have any concerns about
                 wearing a mask.

         Outdoor workers

         If you work in a setting where masks could increase the risk of heat-related illness or cause safety concerns (for example,
         straps getting caught in machinery):

            ●    Discuss with an occupational safety and health professional what mask would be suitable.
            ●    Prioritize wearing masks indoors and when in close contact with other people, like during group travel or shift
                 meetings. Some localities may require wearing masks in public while outdoors, and these requirements should be
                 followed.
            ●    In cold weather, wear masks under winter gear such as scarves and ski masks. If masks become wet from
                 breathing or snow, replace them with dry ones. Keep one or more backups for this purpose.

         What to do if you nd wearing a mask uncomfortable?

            ●    It may help to practice wearing a mask at home for short periods to get used to the feeling and try di erent styles
                 and fabrics recommended above.
            ●    Try relaxation techniques such as breathing in and out deeply or listening to soothing music while wearing a face
                 mask, which can help to keep you calm.


         Mask use and carbon dioxide
         Wearing a mask does not raise the carbon dioxide (CO2) level in the air you breathe

         A cloth mask does not provide an airtight t across the face. The CO2 completely escapes into the air through the cloth
         mask when you breathe out or talk. CO2 molecules are small enough to easily pass through any cloth mask material. In
         contrast, the respiratory droplets that carry the virus that causes COVID-19 are much larger than CO2, so they cannot
         pass as easily through a properly designed and properly worn cloth mask
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                          6/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.31
                                                                                              Wearing Masks | CDC   Page 31 of 56
         pass as easily through a properly designed and properly worn cloth mask.

         Cold Weather
            ●    In cold weather, masks may become wet from breathing, snow, or other precipitation. Change a mask when it
                 becomes wet. A wet mask is harder to breathe through, is less e cient at preventing your respiratory droplets
                 from reaching others, and allows for more respiratory droplets to escape around the edges of the mask. It is
                 especially important to have one or more replacement masks during cold weather. If your reusable mask becomes
                 wet, put it in a sealed plastic bag until you can wash it.
            ●    Scarves and other headwear such as ski masks and balaclavas used for warmth are usually made of loosely knit
                 fabrics that are not suitable for use as masks to prevent COVID-19 transmission. They can be worn over a mask.
            ●    If you wear glasses, nd a mask that ts closely over your nose or has a nose wire to help reduce fogging. Consider
                 using an antifogging spray that is made for eyeglasses.


         References
            ●    Brooks JT, Beezhold DH, Noti JD, et al. Maximizing Fit for Cloth and Medical Procedure Masks to Improve
                 Performance and Reduce SARS-CoV-2 Transmission and Exposure, 2021. MMWR Morb Mortal Wkly Rep. ePub: 10
                 February 2021. DOI: http://dx.doi.org/10.15585/mmwr.mm7007e1external icon  .
            ●    Mueller AV, Eden MJ, Oakes JM, et al. Quantitative Method for Comparative Assessment of Particle Removal
                 E ciency of Fabric Masks as Alternatives to Standard Surgical Masks for PPE (July
                 2020). https://doi.org/10.1016/j.matt.2020.07.006external icon 
                 https://www.sciencedirect.com/science/article/pii/S2590238520303647external icon 
            ●    Anindita M, Das K.COVID-19 Pandemic: Is Cloth Mask Really Protect Public From SARS-CoV-2? (The way of handling
                 to get Results) (May 2020). https://www.ijisrt.com/assets/upload/ les/IJISRT20MAY228.pdfpdf iconexternal icon 
                   
            ●    Lustig SR, Biswakarma JJH, Rana D, et al. E ectiveness of Common Fabrics to Block Aqueous Aerosols of Virus-like
                 Nanoparticles (May 2020). https://pubs.acs.org/doi/abs/10.1021/acsnano.0c03972external icon 
            ●    Sousa-Pinto B, Fonte AP, Lopes AA, et al. Face masks for community use: An awareness call to the di erences in
                 materials (August 2020). https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7361409/external icon 
            ●    Chughtai AA, Seale H, Macintyre CR. E ectiveness of Cloth Masks for Protection Against Severe Acute Respiratory
                 Syndrome Coronavirus 2 (July 2020). https://europepmc.org/article/med/32639930external icon 
            ●    Bagheri MH, Khalaj I, Azizi A, et al. Filtration E ciency, Breathability, and Reusability of Improvised Materials for
                 Face Masks (July 2020) PREPRINT. https://engrxiv.org/nrtgb/external icon 
            ●    Gandhi M, Beyrer C, Goosby E. Masks Do More Than Protect Others During COVID-19:
            ●    Reducing the Inoculum of SARS-CoV-2 to Protect the Wearer. J Gen Intern Med. DOI: 10.1007/s11606-020-06067-8
            ●    Wang H, Wang Q, Lin YL, Kilinc-Balci FS, Price A, Chu L, Chu MC. Household materials selection for homemade cloth
                 face coverings and their ltration e ciency enhancement with triboelectric charging. Nano Letters. 2020 Jun 2.”
            ●    Rothe C, Schunk M, Sothmann P, et al. Transmission of 2019-nCoV Infection from an Asymptomatic Contact in
                 Germany. The New England journal of medicine. 2020;382(10):970-971.
            ●    Zou L, Ruan F, Huang M, et al. SARS-CoV-2 Viral Load in Upper Respiratory Specimens of Infected Patients. The
                 New England journal of medicine. 2020;382(12):1177-1179.
            ●    Pan X, Chen D, Xia Y, et al. Asymptomatic cases in a family cluster with SARS-CoV-2 infection. The Lancet Infectious
                 diseases. 2020.
            ●    Bai Y, Yao L, Wei T, et al. Presumed Asymptomatic Carrier Transmission of COVID-19. Jama. 2020.
            ●    Kimball A HK, Arons M, et al. Asymptomatic and Presymptomatic SARS-CoV-2 Infections in Residents of a Long-
                 Term Care Skilled Nursing Facility — King County, Washington, March 2020. MMWR Morbidity and mortality weekly
                 report. 2020; ePub: 27 March 2020.
            ●    Wei WE LZ, Chiew CJ, Yong SE, Toh MP, Lee VJ. Presymptomatic Transmission of SARS-CoV-2 — Singapore, January
                 23–March 16, 2020. MMWR Morbidity and Mortality Weekly Report. 2020;ePub: 1 April 2020.
            ●    Li R, Pei S, Chen B, et al. Substantial undocumented infection facilitates the rapid dissemination of novel
                 coronavirus (SARS-CoV2). Science (New York, NY). 2020.
            ●    Furukawa NW, Brooks JT, Sobel J. Evidence Supporting Transmission of Severe Acute Respiratory Syndrome
                 Coronavirus 2 While Presymptomatic or Asymptomatic [published online ahead of print, 2020 May 4]. Emerg Infect
                 Dis. 2020;26(7):10.3201/eid2607.201595. Link
            ●    Oran DP, Topol Prevalence of Asymptomatic SARS-CoV-2 Infection: A Narrative Review [published online ahead of
                 print, 2020 Jun 3]. Ann Intern Med. 2020;M20-3012.
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                            7/8
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS Document     1 Filedfor03/08/21
                                                                     COVID-19: Considerations             PageID.32
                                                                                              Wearing Masks | CDC   Page 32 of 56
                 p       ,          J       ]                                     ;

            ●    National Academies of Sciences, Engineering, and Medicine. 2020. Rapid Expert Consultation on the Possibility of
                 Bioaerosol Spread of SARS-CoV-2 for the COVID-19 Pandemic (April 1, 2020). Washington, DC: The National
                 Academies Press. https://doi.org/10.17226/25769external icon 
            ●    Schwartz KL, Murti M, Finkelstein M, et al. Lack of COVID-19 transmission on an international ight. CMAJ.
                 2020;192(15):E410.
            ●    An nrud P, Stadnytskyi V, Bax CE, Bax A. Visualizing Speech-Generated Oral Fluid Droplets with Laser Light
                 Scattering. N Engl J Med. 2020 Apr 15. doi:10.1056/NEJMc2007800.
            ●    Davies A, Thompson KA, Giri K, Kafatos G, Walker J, Bennett A. Testing the e cacy of homemade masks: would
                 they protect in an in uenza pandemic? Disaster Med Public Health Prep. 2013;7(4):413-8.
            ●    Konda A, Prakash A, Moss GA, Schmoldt M, Grant GD, Guha S. Aerosol Filtration E ciency of Common Fabrics
                 Used in Respiratory Cloth Masks. ACS Nano. 2020 Apr 24.
            ●    Aydin O, Emon B, Saif MTA. Performance of fabrics for home-made masks against spread of respiratory infection
                 through droplets: a quantitative mechanistic study. medRxiv preprint doi:
                 https://doi.org/10.1101/2020.04.19.20071779, posted April 24, 2020.
            ●    Ma QX, Shan H, Zhang HL, Li GM, Yang RM, Chen JM. Potential utilities of mask-wearing and instant hand hygiene
                 for ghting SARS-CoV-2. J Med Virol. 2020.
            ●    Leung, N.H.L., Chu, D.K.W., Shiu, E.Y.C. et al. Respiratory virus shedding in exhaled breath and e cacy of face
                 masks. Nat Med. 2020.
            ●    Johnson DF, Druce JD, Birch C, Grayson ML. A quantitative assessment of the e cacy of surgical and N95 masks to
                   lter in uenza virus in patients with acute in uenza infection. Clin Infect Dis. 2009 Jul 15;49(2):275-7.
            ●    Green CF, Davidson CS, Panlilio AL, et al. E ectiveness of selected surgical masks in arresting vegetative cells and
                 endospores when worn by simulated contagious patients. Infect Control Hosp Epidemiol. 2012;33(5):487-494.
            ●    Lindsley, WG, FM Blachere, BF Law, DH Beezhold and JD Noti (2021). E cacy of face masks, neck gaiters and face
                 shields for reducing the expulsion of simulated cough-generated aerosols. Aerosol Sci Technol: 1-9.
                 https://doi.org/10.1080/02786826.2020.1862409



                                                                                                                                    Last Updated Feb. 10, 2021




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html                                                                    8/8
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.33 Page 33 of 56




               EXHIBIT D
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.34
                                                                                                         Severe COVID-19 Illness | CDC Page 34 of 56




     People with Certain Medical Conditions
     Updated Feb. 3, 2021                    Print




         Summary of Recent Changes
         Revisions were made on December 23, 2020 to re ect recent data supporting increased risk of severe illness among
         persons with Down syndrome from the virus that causes COVID-19. Revisions also include addition of sickle cell disease
         and chronic kidney disease to the conditions that might increase the risk of severe illness among children.

         We are learning more about COVID-19 every day. The below list of underlying medical conditions is not exhaustive and
         only includes conditions with su cient evidence to draw conclusions; it is a living document that may be updated at any
         time, subject to potentially rapid change as the science evolves. This list is meant to inform clinicians to help them provide
         the best care possible for patients, and to inform individuals about their level of risk so they can make individual
         decisions about illness prevention. Notably, the list may not include every condition that might increase one’s risk for
         developing severe illness from COVID-19, such as those for which evidence may be limited (e.g., rare conditions).
         Individuals with any underlying medical condition (including those conditions that are NOT on the current list) should
         consult with their healthcare providers about personal risk factors and circumstances to determine whether extra
         precautions are warranted.

        COVID-19
     Adults of any age with certain underlying medical conditions are at increased risk for severe illness from the virus that causes
     COVID-19. Severe illness from COVID-19 is de ned as hospitalization, admission to the ICU, intubation or mechanical
     ventilation, or death.

     Adults of any age with the following conditions are at increased risk of severe illness from the virus that causes COVID-19:

         ●   Cancer
         ●   Chronic kidney disease
         ●   COPD (chronic obstructive pulmonary disease)
         ●   Down Syndrome
         ●   Heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies
         ●   Immunocompromised state (weakened immune system) from solid organ transplant
         ●   Obesity (body mass index [BMI] of 30 kg/m2 or higher but < 40 kg/m2)
         ●   Severe Obesity (BMI ≥ 40 kg/m2)
         ●   Pregnancy

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   1/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.35
                                                                                                         Severe COVID-19 Illness | CDC Page 35 of 56



         ●    Sickle cell disease
         ●    Smoking
         ●    Type 2 diabetes mellitus

     COVID-19 is a new disease. Currently there are limited data and information about the impact of many underlying medical
     conditions on the risk for severe illness from COVID-19. Based on what we know at this time, adults of any age with the
     following conditions might be at an increased risk for severe illness from the virus that causes COVID-19:

         ●    Asthma (moderate-to-severe)
         ●    Cerebrovascular disease (a ects blood vessels and blood supply to the brain)
         ●    Cystic brosis
         ●    Hypertension or high blood pressure
         ●    Immunocompromised state (weakened immune system) from blood or bone marrow transplant, immune de ciencies,
              HIV, use of corticosteroids, or use of other immune weakening medicines
         ●    Neurologic conditions, such as dementia
         ●    Liver disease
         ●    Overweight (BMI > 25 kg/m2, but < 30 kg/m2)
         ●    Pulmonary brosis (having damaged or scarred lung tissues)
         ●    Thalassemia (a type of blood disorder)
         ●    Type 1 diabetes mellitus

     Want to see the evidence behind these lists?


            While children have been less a ected by COVID-19 compared to adults, children can be infected with the virus that
            causes COVID-19 and some children develop severe illness. Children with underlying medical conditions are at increased
            risk for severe illness compared to children without underlying medical conditions. Current evidence on which underlying
            medical conditions in children are associated with increased risk is limited. Children with the following conditions might
            be at increased risk for severe illness: obesity, medical complexity, severe genetic disorders, severe neurologic disorders,
            inherited metabolic disorders, sickle cell disease, congenital (since birth) heart disease, diabetes, chronic kidney disease,
            asthma and other chronic lung disease, and immunosuppression due to malignancy or immune-weakening medications.

            We do not yet know who is at increased risk for developing the rare but serious complication associated with COVID-19 in
            children called Multisystem In ammatory Syndrome in Children (MIS-C), nor do we know what causes MIS-C. Learn about
            MIS-C.




     Reduce your risk of getting COVID-19
     It is especially important for people at increased risk of severe illness from COVID-19, and those who live with them, to protect
     themselves from getting COVID-19.

     The best way to protect yourself and to help reduce the spread of the virus that causes COVID-19 is to:

         ●    Limit your interactions with other people as much as possible.
         ●    Take precautions to prevent getting COVID-19 when you do interact with others.

     If you start feeling sick and think you may have COVID-19, get in touch with your healthcare provider within 24 hours. If you
     don’t have a healthcare provider, contact your nearest community health center  or health department.



     What to consider before being around other people
     There is no way to ensure you have zero risk of infection, so it is important to understand the risks and know how to be as
     safe as possible if or when you do resume some activities, run errands, or attend events and gatherings.


https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   2/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.36
                                                                                                         Severe COVID-19 Illness | CDC Page 36 of 56




     People at increased risk of severe illness from COVID-19, and those who live with them, should consider their level of risk
     before deciding to go out and ensure they are taking steps to protect themselves. Consider avoiding activities where taking
     protective measures may be di cult, such as activities where social distancing can’t be maintained. Everyone should take
     steps to prevent getting and spreading COVID-19 to protect themselves, their communities, and people who are at increased
     risk of severe illness.

     In general, the more people you interact with, the more closely you interact with them, and the longer that interaction, the
     higher your risk of getting and spreading COVID-19.

         ●   If you decide to engage in public activities, continue to protect yourself by practicing everyday preventive actions.
         ●   Keep these items on hand and use them when venturing out: a mask, tissues, and a hand sanitizer with at least 60%
             alcohol, if possible.
         ●   If possible, avoid others who are not wearing masks or ask others around you to wear masks.


     Are you considering in-person visits with family and friends? Here are
     some things to consider to help make personal and social activities as
     safe as possible:
     When to delay or cancel a visit

         ●   Delay or cancel a visit if you or your visitors have symptoms of COVID-19 or have been exposed to someone with COVID-
             19 in the last 14 days.
         ●   Anyone who has had close contact with a person with COVID-19 should stay home and monitor for symptoms.

     In general, the more people you interact with, the more closely you interact with them, and the longer that interaction, the
     higher the risk of COVID-19 spread. So, think about:

         ●   How many people will you interact with?
         ●   Can you keep at least 6 feet of space between you and others?
         ●   Will you be outdoors or indoors?
         ●   What’s the length of time that you will be interacting with people?


     Encourage social distancing

         ●   Limit the number of people you interact with and ensure you keep safe distances (at least 6 feet) between you when
             possible and if not in the same household.
         ●   Visit with your friends and family outdoors, when possible. If this is not feasible, make sure the room or space is well-
             ventilated (for example, open windows or doors) and large enough to accommodate social distancing.
         ●   Arrange tables and chairs to allow for social distancing. People from the same household can be in groups together and
             don’t need to be 6 feet apart from each other.
         ●   Consider activities where social distancing can be maintained, like sidewalk chalk art or yard games.
         ●   Try to avoid close contact with your visitors. For example, don’t shake hands, elbow bump, or hug. Instead wave and
             verbally greet them.
         ●   If possible, avoid others who are not wearing masks or ask others around you to wear masks.
         ●   Consider keeping a list of people you visited or who visited you and when the visit occurred. This will help with contact
             tracing if someone becomes sick.
         ●   Limit the time you have close contact with visitors to less than 15-20 minutes as much as possible.

     Wear masks


     Masks prevent people from getting and spreading the virus, especially those who may not know they have it.

         ●   Masks should be worn over the nose and mouth. Masks are especially important to help protect each other when it is
             di cult to stay at least 6 feet apart from others or when people are indoors.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   3/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.37
                                                                                                         Severe COVID-19 Illness | CDC Page 37 of 56



         ●   Masks prevent people from getting and spreading the virus.
         ●   CDC recognizes that wearing masks may not be possible in every situation or for some people such as children. Some
             older adults with cognitive, sensory, or behavioral issues might nd wearing a mask di cult. Adaptations and
             alternatives should be considered whenever possible to increase the feasibility of wearing a mask or to reduce the risk of
             spreading COVID-19 if it is not possible to wear one. These adults need to take extra precautions when interacting with
             others. Additionally, some people may rely on reading lips or facial expressions during social interactions. This can be
             di cult when others are wearing masks that cover large portions of their face.

         ●   Who should NOT use masks: Children under age 2 or anyone who has trouble breathing, is unconscious, or is
             incapacitated or otherwise unable to remove the mask without assistance.


     Wash hands often

         ●   Everyone should wash their hands with soap and water for at least 20 seconds at the beginning and end of the visit and
             whenever you think your hands may have become contaminated.
         ●   If soap and water are not readily available, such as with outdoor visits or activities, use a hand sanitizer that contains at
             least 60% alcohol. Cover all surfaces of your hands and rub them together until they feel dry.
         ●   Remind guests to wash or sanitize their hands before serving or eating food.
         ●   Use single-use hand towels or paper towels for drying hands so visitors do not share towels. Have a no-touch trash can
             available for guests to use.

     Limit contact with commonly touched surfaces or shared items

         ●   Encourage your visitors to bring their own food and drinks.
         ●   Clean and disinfect commonly touched surfaces and any shared items between use.
         ●   If you choose to use any shared items that are reusable (e.g., seating covers, tablecloths, linen napkins), wash, clean, and
             sanitize them after the event.


     If you are thinking about participating in an event or gathering:
     If you are at increased risk for severe illness, consider avoiding high-risk gatherings. Here are things to consider for personal
     and social activities.



     Stay healthy during the COVID-19 pandemic
     Staying healthy during the pandemic is important. Talk to your healthcare provider about whether your vaccinations and
     other preventive services are up to date to help prevent you from becoming ill with other diseases.

         ●   It is particularly important for those at increased risk of severe illness, including older adults, to receive recommended
             vaccinations against in uenza and pneumococcal disease.
         ●   Talk with your healthcare provider about maintaining preventive services like cancer screenings during the pandemic.
         ●   Remember the importance of staying physically active and practicing healthy habits to cope with stress.
         ●   Ask your healthcare provider about telemedicine or remote healthcare visits, and know when to go to the emergency
             department.
         ●   If you have a medical emergency, do not delay seeking emergency care.


      If you have an underlying medical condition, you should continue to
     follow your treatment plan:
         ●   Continue your medicines and do not change your treatment plan without talking to your healthcare provider.
         ●   Have at least a 30-day supply of prescription and non-prescription medicines. Talk to a healthcare provider, insurer, and
             pharmacist about getting an extra supply (i.e., more than 30 days) of prescription medicines, if possible, to reduce your
             trips to the pharmacy.


https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   4/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.38
                                                                                                         Severe COVID-19 Illness | CDC Page 38 of 56



         ●   Do not delay getting emergency care for your underlying medical condition because of COVID-19. Emergency
             departments have contingency infection prevention plans to protect you from getting COVID-19 if you need care.
         ●   Call your healthcare provider if you have any concerns about your underlying medical conditions or if you get sick and
             think that you may have COVID-19. If you need emergency help, call 911 right away.
         ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.




                             Protect Your Health This Flu Season
                            Getting a u vaccine during 2020-2021 is more important than ever because of the ongoing COVID-19
                             pandemic. Flu vaccination is especially important for people who are at high risk from u; many of whom are
                             also at high risk for COVID-19 or serious outcomes.

                                People at High Risk For Flu Complications




     Actions you can take based on your medical conditions and
     other risk factors
         Asthma (moderate-to-severe)

         Having moderate-to-severe asthma might increase your risk for severe illness from COVID-19.

         Actions to take

             ●   Keep your asthma under control by following your Asthma Action Plan.
             ●   Continue your current medicines, including any inhalers with steroids in them (“steroids” is another word for
                 corticosteroids). Know how to use your inhaler. Avoid your asthma triggers.
             ●   Make sure that you have at least a 30-day supply of your medicines.
                    -    Call your healthcare provider or care team if you have concerns about your condition, your treatment, think
                         you may have been exposed to COVID-19, have any new signs or symptoms of illness or any other questions.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   Call your healthcare provider if you have concerns about your condition or feel sick. If you don’t have a healthcare
                 provider, contact your nearest community health center  or health department.
             ●   Have another member of your household who doesn’t have asthma clean and disinfect your house for you. When
                 they use cleaning and disinfecting products, have them:
                    -    Make sure that people with asthma are not in the room.

                    -    Avoid using disinfectants known to trigger asthma attacks.

                    -    Open windows or doors and use a fan that blows air outdoors.

                    -    Always follow the instructions on the product label.

                    -    To minimize cleaners from spreading in the air, pour spray products onto a cleaning cloth or paper towel
                         instead of spraying the product directly onto the cleaning surface (if the product label allows).

             Learn more about asthma.



         Cancer

         Having cancer currently increases your risk of severe illness from COVID-19. At this time, it is not known whether having a
         history of cancer increases your risk.


         Actions to take:

             ●   Have a conversation with your healthcare provider or care team to discuss your individual level of risk based on
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   5/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.39
                                                                                                         Severe COVID-19 Illness | CDC Page 39 of 56
                 Have a conversation with your healthcare provider or care team to discuss your individual level of risk based on
                 your condition, your treatment, and the level of transmission in your community.
             ●   Do not stop taking your medicines or alter your treatment plan without talking to your healthcare provider.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Do not delay life-saving treatment or emergency care.
             ●   Call your healthcare provider or care team if you have concerns about your condition, your treatment, think you
                 may have been exposed to COVID-19, have any new signs or symptoms of illness, or any other questions.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   For more information on preventing infections for people with cancer.

            Learn more about cancer.



         Chronic kidney disease

         Having chronic kidney disease of any stage increases your risk for severe illness from COVID-19.

         Actions to take

             ●   Continue your medicines and your diet as directed by your healthcare provider.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Stay in contact with your healthcare team as often as possible, especially if you have any new signs or symptoms
                 of illness. Also reach out to them if you can’t get the medicines or foods you need.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   Have shelf-stable food choices to help you follow your kidney diet.
             ●   If you are on dialysis:
                    -    Contact your dialysis clinic and your healthcare provider if you feel sick or have concerns.

                    -    Do NOT miss your treatments.

                    -    Plan to have enough food on hand to follow the KCER 3-Day Emergency Diet Plan  for dialysis patients in
                         case you are unable to maintain your normal treatment schedule.

            Learn more about kidney disease.


            Learn how to take care of your kidneys.



         COPD, cystic brosis, pulmonary brosis, and other chronic lung diseases

         Having COPD (including emphysema and chronic bronchitis) is known to increase your risk of severe illness from COVID-
         19. Other chronic lung diseases, such as idiopathic pulmonary brosis and cystic brosis, might increase your risk of
         severe illness from COVID-19.

         Actions to take

             ●   Keep taking your current medicines, including those with steroids in them (“steroids” is another word for
                 corticosteroids).
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Avoid triggers that make your symptoms worse.
             ●   Call your healthcare provider or care team if you have concerns about your condition, your treatment, think you
                 may have been exposed to COVID-19, have any new signs or symptoms of illness or any other questions.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

            Learn more about COPD.


https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   6/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.40
                                                                                                         Severe COVID-19 Illness | CDC Page 40 of 56




         Diabetes

         Having type 2 diabetes increases your risk of severe illness from COVID-19. Based on what we know at this time, having
         type 1 or gestational diabetes might increase your risk of severe illness from COVID-19.

         Actions to take

             ●   Continue taking your diabetes pills and insulin as usual.
             ●   Test your blood sugar and keep track of the results, as directed by your healthcare provider.
             ●   Make sure that you have at least a 30-day supply of your diabetes medicines, including insulin.
             ●   Follow your healthcare provider’s instructions if you are feeling ill as well as the sick day tips for people with
                 diabetes.
             ●   Call your healthcare provider if you have concerns about your condition or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

            Learn more about diabetes.



         Down syndrome

         Having Down syndrome increases your risk of severe illness from COVID-19.


         Actions to take

             ●   Have a conversation with your healthcare provider or care team to discuss your individual level of risk based on
                 your condition, medical history, your treatment, and the level of transmission in your community
             ●   Do not stop taking your medicines or alter your treatment plan without talking to your healthcare provider.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Do not delay life-saving treatment or emergency care.
             ●   Call your healthcare provider or care team if you have concerns about your condition, your treatment, think you
                 may have been exposed to COVID-19, have any new signs or symptoms of illness or any other questions.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

            Learn more about Down syndrome.


            Learn more about data on Down syndrome.



         Heart Conditions and Other Cardiovascular and Cerebrovascular Diseases

         Having any of the following heart conditions increases your risk of severe illness from COVID-19:

             ●   Heart failure
             ●   Coronary artery disease
             ●   Cardiomyopathies
             ●   Pulmonary hypertension

         Having other cardiovascular or cerebrovascular disease, such as hypertension (high blood pressure) or stroke, might
         increase your risk of severe illness from COVID-19.

         Actions to take

             ●   Take your medicines exactly as prescribed and follow your healthcare provider’s recommendations for diet and
                 exercise while maintaining social distancing precautions.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   7/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.41
                                                                                                         Severe COVID-19 Illness | CDC Page 41 of 56



             ●
                 Continue angiotensin converting enzyme inhibitors (ACE-I) or angiotensin-II receptor blockers (ARB) as prescribed
                 by your healthcare provider for indications such as heart failure or high blood pressure.

             ●   Make sure that you have at least a 30-day supply of your heart disease medicines, including high cholesterol and
                 high blood pressure medicines.
             ●   Call your healthcare provider if you have concerns about your condition or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   Do not delay life-saving treatment or emergency care.

            Learn more about serious heart conditions.


            Learn more about heart disease.


            Learn more about stroke.


            Learn more about high blood pressure.



         Hemoglobin disorders such as sickle cell disease and thalassemia

         Having sickle cell disease (SCD) increases your risk for severe illness from COVID-19. Having other hemoglobin disorders,
         like thalassemia, might increase your risk for severe illness from COVID-19.

         Actions to take

             ●   Work with your healthcare provider to manage medicines and therapies for your disorder (including hydroxyurea,
                 chelation therapy, blood transfusions, and prescriptions for pain management) and any other health condition
                 you may have (such as diabetes, high blood pressure, and arthritis).
             ●   Call your healthcare provider or care team if you have concerns about your condition, your treatment, think you
                 may have been exposed to COVID-19, have any new signs or symptoms of illness or any other questions.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   Try to prevent vaso-occlusive episodes or pain crises by avoiding possible triggers.
             ●   Review CDC’s healthy living with SCD guide or our healthy living with thalassemia guide for tips to help you stay
                 healthy.
             ●   Find SCD resources and thalassemia resources to help navigate care and increase knowledge and awareness of
                 SCD and thalassemia.
             ●   Let friends and family know about the need for healthy blood donors.
             ●
            Learn more about blood disorders.



         Immunocompromised state (weakened immune system) from blood, bone marrow, or
         organ transplant; HIV; use of corticosteroids; or use of other immune weakening
         medicines

         Many conditions and treatments can cause a person to be immunocompromised or have a weakened immune system.
         These include: having a solid organ transplant, blood, or bone marrow transplant; immune de ciencies; HIV with a low
         CD4 cell count or not on HIV treatment; prolonged use of corticosteroids; or use of other immune weakening medicines.
         Having a weakened immune system might increase your risk of severe illness from COVID-19.


         Actions to take

             ●   Continue any recommended medicines or treatments and follow the advice of your healthcare provider.
             ●   Do not stop taking your medicines without talking to your healthcare provider.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   8/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.42
                                                                                                         Severe COVID-19 Illness | CDC Page 42 of 56


                 Make sure that you have at least a 30-day supply of your medicines.
             ●
             ●   Do not delay life-saving treatment or emergency care.
             ●   Call your healthcare provider if you have concerns about your condition or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

             Information for people living with HIV.



         Liver disease

         Having chronic liver disease, such as alcohol-related liver disease, nonalcoholic fatty liver disease, and especially cirrhosis
         (scarring of the liver), might increase your risk for severe illness from COVID-19.

         Actions to take

             ●   Take your medicines exactly as prescribed.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Call your healthcare provider if you have concerns about your condition or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

             Learn more about chronic liver disease.



         Neurologic conditions such as dementia

         Having neurologic conditions such as dementia might increase your risk of severe illness from COVID-19.

         Actions to take

             ●   Take your medicines as prescribed.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Call your healthcare provider if you have concerns about your condition or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

             Learn more about dementia.


             Learn about caring for people living with dementia during COVID-19.


             Learn about amyotrophic lateral sclerosis (ALS).



         Overweight, Obesity and Severe Obesity

         Having obesity, de ned as a body mass index (BMI) between 30 kg/m2 and <40 kg/m2 or severe obesity (BMI of 40 kg/m2
         or above), increases your risk of severe illness from COVID-19. Having overweight, de ned as a BMI > 25 kg/m2 but less
         than 30 kg/m2 might increase your risk of severe illness from COVID-19.

            Actions to take

             ●   Take your prescription medicines for overweight, obesity or severe obesity exactly as prescribed.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Follow your healthcare provider’s recommendations for nutrition and physical activity, while maintaining social
                 distancing precautions.
             ●   Call your healthcare provider if you have concerns or feel sick.
                 If        d     ’ h           h     lh                  id                                      i   h    lh                   h      l hd
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                          9/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.43
                                                                                                         Severe COVID-19 Illness | CDC Page 43 of 56

             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.



            Learn more about obesity in adults.


            Learn about obesity in children.


            Tips to help children maintain a healthy weight.


            Learn more about prescription medications to treat obesity.



         Pregnancy

         Based on what we know at this time, pregnant people are at increased risk for severe illness from COVID-19 compared to
         non-pregnant people. Additionally, there might be an increased risk of adverse pregnancy outcomes, such as preterm
         birth, among pregnant people with COVID-19.

         Actions to take

             ●   Do not skip your prenatal care appointments.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Talk to your healthcare provider about how to stay healthy and take care of yourself during the COVID-19
                 pandemic.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   Call your healthcare provider or care team if you have concerns about your condition, your treatment, think you
                 may have been exposed to COVID-19, have any new signs or symptoms of illness or any other questions.
             ●   Seek care immediately if you have a medical emergency.
             ●   You may feel increased stress during this pandemic. Fear and anxiety can be overwhelming and cause strong
                 emotions. Learn about stress and coping.

            Learn more about pregnancy and COVID-19.



         Smoking

         Being a current or former cigarette smoker increases your risk of severe illness from COVID-19.


         Actions to take

             ●   If you currently smoke, quit. If you used to smoke, don’t start again. If you’ve never smoked, don’t start.
             ●   Counseling from a healthcare provider and Food and Drug Administration (FDA)-approved medications can
                 double the chances of quitting smoking.
             ●   For help quitting smoking, call 1-800-QUIT-NOW or visit smokefree.gov  .
             ●   Call your healthcare provider if you have concerns or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

            Learn about smoking and tobacco use.


            Learn about the health e ects of cigarette smoking.



         Children with Certain Underlying Conditions
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                   10/11
2/10/2021                                 Case 3:21-cv-00411-BAS-AGS      Document
                                                                 Certain Medical          1 andFiled
                                                                                 Conditions            03/08/21
                                                                                                Risk for            PageID.44
                                                                                                         Severe COVID-19 Illness | CDC Page 44 of 56



         As noted above, children can be infected with the virus that causes COVID-19 and some children develop severe illness.
         Children with underlying medical conditions are at increased risk for severe illness compared to children without
         underlying medical conditions.


         Actions to take

             ●   Give medicines as prescribed for your child’s underlying conditions.
             ●   Make sure that you have at least a 30-day supply of your child’s medicines.
             ●   Call your child’s healthcare provider if you have concerns and to discuss your child’s speci c conditions and risk
                 for severe illness from COVID-19.
             ●   Well-child visits and vaccines are still important during the COVID-19 pandemic. Stay in contact with your child’s
                 healthcare provider and make sure your child is up to date with vaccines to prevent other diseases. Learn more
                 about how to protect yourself and your family during the COVID-19 pandemic.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.

            Learn about preventing illness in your children.


            Learn more about congenital heart disease and speci c genetic and neurologic disorders in children.



         People with Multiple Underlying Conditions

         The more underlying medical conditions someone has, the greater their risk is for severe illness from COVID-19.

         Actions to take

             ●   Continue your medicines and treatment plans as directed by your healthcare provider.
             ●   Make sure that you have at least a 30-day supply of your medicines.
             ●   Call your healthcare provider if you have any concerns or feel sick.
             ●   If you don’t have a healthcare provider, contact your nearest community health center  or health department.
             ●   Do not delay emergency care.




                                                                                                       
                                                         COVID-19
                                                         Hospitalization and                           COVID-19
                                                         Death by Age                                  Hospitalization and
                                                                                                       Death by Race/Ethnicity

                                                                                                                                                       Last Updated Feb. 3, 2021




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                                               11/11
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.45 Page 45 of 56




               EXHIBIT E
2/10/2021                                  Case 3:21-cv-00411-BAS-AGS           Document
                                                          Requirement for Face Masks            1 Filed 03/08/21
                                                                                     on Public Transportation              PageID.46
                                                                                                              Conveyances and                 Page
                                                                                                                              at Transportation Hubs |46
                                                                                                                                                      CDCof 56




        COVID-19




     Requirement for Face Masks on Public Transportation
     Conveyances and at Transportation Hubs
     Updated Feb. 10, 2021                     Print



     Traveling on public transportation
     increases a person’s risk of getting and
     spreading COVID-19 by bringing people in
     close contact with others, often for
     prolonged periods, and exposing them to
     frequently touched surfaces. Air travel
     often requires spending time in security
     lines and busy airport terminals. Travel by
     bus, train, and other conveyances used for
     international, interstate, or intrastate
     transportation poses similar challenges.
     Staying 6 feet away from others is often
     di cult on public transportation. People
     may not be able to distance themselves by
     the recommended at least 6 feet from other people seated nearby or from those standing in or passing through the aisles on
     airplanes, trains, or buses.

     Travel has led—and continues to lead to—interstate and international spread of the virus that causes COVID-19. Wearing
     masks that completely cover the mouth and nose reduce the spread of COVID-19. People who never develop symptoms
     (asymptomatic) or are not yet showing symptoms (pre-symptomatic) might not know that they are infected but can still
     spread COVID-19 to others. Masks also o er protection to the wearer.

     CDC has issued an order that requires face masks to be worn by all travelers while on public transportation (which includes all
     passengers and all personnel operating conveyances). People must wear masks that completely cover both the mouth and
     nose while awaiting, boarding, disembarking, or traveling on airplanes, ships, ferries, trains, subways, buses, taxis, and ride-
     shares as they are traveling into, within, or out of the United States and U.S. territories. People must also wear masks while at
     transportation hubs (e.g., airports, bus or ferry terminals, train and subway stations, seaports) and other locations where
     people board public transportation in the United States and U.S. territories.

     Operators of public conveyances and transportation hubs must use best e orts to ensure that any person on the conveyance
     wears a mask when boarding, disembarking, and for the duration of travel or while entering or on the premises of the
     transportation hub. Depending on the circumstances, operators must take the following actions:

         ●    Board/allow entry only people who wear masks;
         ●    instruct people that wearing a mask on the conveyance/premises is a requirement of federal law and that not complying
              with the requirement is a violation of federal law;
         ●    monitor the conveyance/premises for any person who is not wearing a mask and seek compliance from such a person;
         ●    at the earliest safe opportunity disembark/remove from premises any person who refuses to comply; and
https://www.cdc.gov/coronavirus/2019-ncov/travelers/face-masks-public-transportation.html                                                                        1/3
2/10/2021                                  Case 3:21-cv-00411-BAS-AGS           Document
                                                          Requirement for Face Masks            1 Filed 03/08/21
                                                                                     on Public Transportation              PageID.47
                                                                                                              Conveyances and                 Page
                                                                                                                              at Transportation Hubs |47
                                                                                                                                                      CDCof 56

         ●    at the earliest safe opportunity, disembark/remove from premises any person who refuses to comply; and
         ●    notify people of the requirement to make sure they aware of and comply with the requirement to wear a mask.
              Examples of such noti cations are messaging in apps, on websites or through email; posters in multiple languages with
              illustrations; and printing the information on tickets.


     People are not required to wear a mask under the following circumstances:

         ●    while eating, drinking, or taking medication for brief periods of time;
         ●    while communicating, for brief periods of time, with a person who is hearing impaired when the ability to see the mouth
              is essential for communication;
         ●    if, on an aircraft, wearing of oxygen masks is needed because of loss of cabin pressure or other event a ecting aircraft
              ventilation;
         ●    if unconscious (for reasons other than sleeping), incapacitated, unable to be awakened, or otherwise unable to remove
              the mask without assistance; or
         ●    when necessary to temporarily remove the mask to verify one’s identity such as during Transportation Security
              Administration (TSA) screening or when asked to do so by the ticket or gate agent or any law enforcement o cial.


     The following categories of people are exempt from the requirement to wear a mask:

         ●    A child under the age of 2 years;
         ●    A person with a disability who cannot wear a mask, or cannot safely wear a mask, for reasons related to the disability;
         ●    A person for whom wearing a mask would create a risk to workplace health, safety, or job duty as determined by the
              relevant workplace safety guidelines or federal regulations.

     People on board the following categories of conveyances are exempt from the requirement to wear a mask:

         ●    Private conveyances operated only for personal, non-commercial use;
         ●    Commercial motor vehicles or trucks, if the driver is the only person in the vehicle or truck;
         ●    Conveyances operated by the U.S. Department of Defense (DOD) as long as the operator of the conveyance follows all
              DOD requirements to prevent spread of COVID-19.



     Frequently Asked Questions
     What is a public transportation conveyance?
     A public transportation conveyance is any mode of transportation other than a private vehicle. Types of public transportation
     conveyances include airplanes, trains, subways, buses, taxis, ride-shares, ferries, ships, trolleys, and cable cars.

     Which public transportation conveyances does the order apply to?
     The order applies to all public transportation conveyances traveling into the United States (i.e., arriving from a foreign
     country) or within the United States (including within states or territories or traveling between states or territories). It also
     applies to all conveyances leaving the United States until they arrive at a foreign destination.

     Are masks required on school buses?
     Yes, passengers and drivers on school buses must wear a mask. Drivers do not need to wear a mask if they are the only
     person on the bus.

     Public school buses are included because the Order applies to transportation conveyances operated by state and local
     governments. Private school buses are included because these are transportation conveyances operated for a non-personal,
     commercial use (i.e., in connection with a fee).

     What kind of mask should I wear?
     People should wear masks that completely cover the mouth and nose and ts snugly against the sides of the face. See CDC’s
     guidance for attributes of masks needed to ful ll the requirements of the Order. For more information about masks, see Your
     Guide to Masks.

     Can I wear a face shield instead of a mask?




https://www.cdc.gov/coronavirus/2019-ncov/travelers/face-masks-public-transportation.html                                                                        2/3
2/10/2021                                  Case 3:21-cv-00411-BAS-AGS           Document
                                                          Requirement for Face Masks            1 Filed 03/08/21
                                                                                     on Public Transportation              PageID.48
                                                                                                              Conveyances and                 Page
                                                                                                                              at Transportation Hubs |48
                                                                                                                                                      CDCof 56




     Face shields do not ful ll the requirements of the Order. Face shields may be worn in addition to a mask that ful lls the
     requirements of the Order, but face shields may not be worn instead of a mask. A face shield is e ective at protecting the
     person wearing it from splashes to the face, particularly the eyes, but face shields do not protect others from respiratory
     droplets exhaled by the wearer. A face shield worn without a mask also does not protect the person wearing it from inhaling
     respiratory droplets.

     What is a transportation hub?
     A transportation hub is any location where people gather to await, board, or disembark public transportation. This include
     airports, bus and ferry terminals, marinas, train and subway stations, seaports, and ride-share pick-up locations.

     Which transportation hubs does the order apply to?
     The order applies to all transportation hubs in the United States and U.S. territories, except those operated by the U.S.
     Department of Defense.

     Who is an operator of a public transportation conveyance?
     A public transportation conveyance operator is any individual or organization causing or authorizing the operation of a
     conveyance and includes the transportation company, as well as crew, drivers, conductors, ticket takers, and other workers
     involved in the operation of the conveyance.

     What happens if I don’t wear a mask on a public transportation conveyance?
     Operators of public transportation conveyances must refuse to board anyone not wearing a mask that completely covers the
     mouth and nose and require that everyone on board wears a mask for the entire duration of travel. If a passenger refuses to
     comply, the operator must disembark the person at the earliest safe opportunity.

     What happens if I don’t wear a mask in a transportation hub?
     Operators of public transportation conveyances must deny entry to anyone not wearing a mask that completely covers the
     mouth and nose and require that everyone on the premises wears a mask. If a person refuses to comply, the operator must
     remove the person from the premises at the earliest safe opportunity.

     What if I need to take my mask o during travel or in a transportation hub?
     There are some circumstances when taking your mask o would be necessary, including brief periods of time while eating,
     drinking, or taking medication. Other reasons include medical emergencies, to verify identity during security screenings, or if
     asked to do so by ticket/gate agents or law enforcement. On a plane, masks should be removed if oxygen masks are needed
     because of loss of cabin pressure.


     If you touch your mask while wearing or removing, wash hands with water and soap for 20 seconds or use hand sanitizer.

     Do workers at transportation hubs need to wear masks at all times or only when they can’t social distance?
     Employees must wear a mask while on the premises of a transportation hub unless they are only person in the work area,
     such as in private o ces, private hangars at airports, or in railroad yards.

     Employees are also exempted from the mask requirement if wearing a mask would create a risk to workplace health, safety,
     or job duty as determined by the relevant workplace safety guidelines or federal regulations.

     Do I need to wear a mask if I have recovered from COVID-19?
     Yes, the order requires all travelers to wear a mask, including those who have recovered from COVID-19.

     Do I need to wear a mask if I have had a COVID-19 vaccine?
     Yes, the order requires all travelers to wear a mask, including those who have been vaccinated against COVID-19.

     What if another person near me refuses to wear a mask?
     If you are on a conveyance and a passenger near you refuses to wear a mask, alert personnel working on the conveyance
     (e.g., crew member, driver, conductor) for assistance. If you are in a transportation hub, notify a sta member or security
     personnel.

     Why is CDC making this a requirement now?
     Scienti c evidence shows that consistent and universal use of masks on public transportation systems and in transportation
     hubs will protect Americans and help to reduce the spread of COVID-19. Mask use will enable Americans to travel responsibly
     and as safely as possible when they need to travel during the pandemic.

                                                                                                                                                                 Last Updated Feb. 10, 2021




https://www.cdc.gov/coronavirus/2019-ncov/travelers/face-masks-public-transportation.html                                                                                                     3/3
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.49 Page 49 of 56




               EXHIBIT F
2/10/2021   Case 3:21-cv-00411-BAS-AGS Document 1 Filed
                                             guidance        03/08/21
                                                      for face coverings PageID.50 Page 50 of 56




                                                     State of California—Health and Human
                                                                 Services Agency
                                                           California Department of
                             Sandra Shewry                       Public Health                                        GAVIN NEWSOM
                              Acting Director                                                                            Governor
                         Erica S. Pan, MD, MPH
                        Acting State Health O icer


                  November 16, 2020

                  TO:                   All Californians

                  SUBJECT:             Guidance for the Use of Face Coverings



                  Note: The following guidance supersedes face coverings guidance released on
                  June 18, 2020. This updated guidance mandates that a face covering is
                  required at all times when outside of the home, with some exceptions.


                  Background
                  The risk for COVID-19 exposure and infection remains and will continue to be in our midst for the foreseeable next
                  several months. Since the start of the pandemic, we have learned a lot about COVID-19 transmission, most
                  notably that there are a large proportion of people who are infected but are asymptomatic or pre-symptomatic,
                  and they play an important part in community spread. The use of face coverings by everyone can limit the release
                  of infected droplets when talking, coughing, sneezing, singing, exercising, shouting, or other forms of increased
                  respiration, and they can also reinforce physical distancing by signaling the need to remain apart. In addition,
                  increasing evidence also demonstrates a cloth face covering or mask also o ers some protection to the
                  wearer, too.

                  The purpose of this guidance is to provide information about when face coverings are required. It mandates that
                  face coverings be worn state-wide at all times when outside of the home, unless one or more of the exceptions
                  outlined below apply. It does not substitute for existing guidance about physical distancing and hand hygiene.


                  Guidance
                  People in California must wear face coverings when they are outside of the home, unless one of the exemptions
                  below applies.


                  Individuals are exempt from wearing face coverings in the
                  following specific settings:
                           Persons in a car alone or solely with members of their own household.
https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-coverings.aspx                                              1/3
2/10/2021   Case 3:21-cv-00411-BAS-AGS Document 1 Filed
                                             guidance        03/08/21
                                                      for face coverings PageID.51 Page 51 of 56
                         Persons who are working in an o ice or in a room alone.
                         Persons who are actively eating or drinking provided that they are able to maintain a distance of at least six
                         feet away from persons who are not members of the same household or residence.
                         Persons who are outdoors and maintaining at least 6 feet of social distancing from others not in their
                         household. Such persons must have a face covering with them at all times and must put it on if they are
                         within 6 feet of others who are not in their household.
                         Persons who are obtaining a service involving the nose or face for which temporary removal of the face
                         covering is necessary to perform the service.
                         Workers who are required to wear respiratory protection.
                         Persons who are specifically exempted from wearing face coverings by other CDPH guidance.


                  The following individuals are exempt from wearing face coverings
                  at all times:
                         Persons younger than two years old. These very young children must not wear a face covering because of
                         the risk of su ocation.
                         Persons with a medical condition, mental health condition, or disability that prevents wearing a face
                         covering. This includes persons with a medical condition for whom wearing a face covering could obstruct
                         breathing or who are unconscious, incapacitated, or otherwise unable to remove a face covering without
                         assistance. Such conditions are rare.
                         Persons who are hearing impaired, or communicating with a person who is hearing impaired, where the
                         ability to see the mouth is essential for communication.
                         Persons for whom wearing a face covering would create a risk to the person related to their work, as
                         determined by local, state, or federal regulators or workplace safety guidelines.

                  Note: Persons exempted from wearing a face covering due to a medical condition who are employed in a job
                  involving regular contact with others must wear a non-restrictive alternative, such as a face shield with a drape on
                  the bottom edge, as long as their condition permits it.


                  Additional Information

                  What is a cloth face covering?
                  A cloth face covering is a material that covers the nose and mouth. It can be secured to the head with ties or straps
                  or simply wrapped around the lower face. It can be made of a variety of materials, such as cotton, silk, or linen. A
                  cloth face covering may be factory-made or sewn by hand or can be improvised from household items such as
                  scarfs, T-shirts, sweatshirts, or towels.


                  How should I choose and wear a cloth face covering?
                  You should select a face covering that covers your nose and mouth, goes under the chin, and does not have
                  significant gaps around the nose or other parts of the face. Look for face coverings that have three layers, if
                  possible, and are still easy to breathe through. Be sure that the ear loops or ties are tight enough to keep the face
                  covering from sliding down the nose. Always wear your face covering over your nose and mouth, not under your
                  nose or under your chin.


                  How well do cloth face coverings work to prevent spread of COVID-
                  19?

https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-coverings.aspx                                                 2/3
2/10/2021   Case 3:21-cv-00411-BAS-AGS Document 1 Filed
                                             guidance        03/08/21
                                                      for face coverings PageID.52 Page 52 of 56
                  There is increasing scientific evidence demonstrating that use of face masks or cloth face coverings by the public
                  during this COVID-19 pandemic helps reduce disease transmission. Their primary role is to reduce the release of
                  infectious particles into the air when someone speaks, coughs, or sneezes, including someone who has COVID-19
                  but feels well, as well as reduce exposure for the wearer. Cloth face coverings are not a substitute for physical
                  distancing, washing hands, and staying home when ill or under quarantine, but they are additive when combined
                  with these primary interventions.


                  When should I wear a cloth face covering?
                  You should wear face coverings whenever you are outside of your home, unless one of the exceptions described
                  above applies to you. Individuals who have significant COVID-19 exposure outside of their home, such as in the
                  workplace, should consider wearing a mask at home, especially if vulnerable individuals are part of their
                  household.


                  How should I care for a cloth face covering?
                  It's a good idea to wash your cloth face covering frequently, ideally a er each use, or at least daily. Have a bag or
                  bin to keep cloth face coverings in until they can be laundered with detergent and hot water and dried on a hot
                  cycle. If you must re-wear your cloth face covering before washing, wash your hands immediately a er putting it
                  back on and avoid touching your face. Discard cloth face coverings that:

                         No longer cover the nose and mouth
                         Have stretched out or damaged ties or straps
                         Cannot stay on the face
                         Have holes or tears in the fabric

                  For additional information and resources regarding masks and face coverings, including types of recommended
                  and not recommended masks, see the CDC Face Coverings Website.


                                                           California Department of Public Health
                                                    PO Box, 997377, MS 0500, Sacramento, CA 95899-7377
                                                             Department Website (cdph.ca.gov)




https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-coverings.aspx                                                 3/3
Case 3:21-cv-00411-BAS-AGS Document 1 Filed 03/08/21 PageID.53 Page 53 of 56




              EXHIBIT G
2/11/2021   Case 3:21-cv-00411-BAS-AGS Document
                                           COVID-191FAQs
                                                      Filed
                                                         | UC 03/08/21      PageID.54 Page 54 of 56
                                                              San Diego Health




      Frequently Asked Questions About COVID-19
                                                                                                 + Expand All


      COVID-19 Vaccines
            + When can I get a COVID-19 vaccine?


            + Can I volunteer in a COVID-19 vaccine trial?



      Getting a COVID-19 Test at UC San Diego Health
            + I am a UC San Diego Health primary care patient with symptoms of COVID-19. Should I
             see a doctor or get tested?


            + Do you offer COVID-19 testing for the public? Do I need a doctor's order to get tested?


            + What happens after a COVID-19 test? What if I test positive?



      Getting Care at UC San Diego Health
            + How is UC San Diego Health keeping patients and visitors safe?


            + Should I keep my routine appointment or scheduled procedure at UC San Diego Health? Is
             it safe to go to the ER?


      Protecting Yourself and Others from COVID-19
            + What can I do to protect myself?


            − Should I wear a mask?




             Yes, masks are a simple but effective tactic in slowing the spread of COVID-19. So, it’s
             crucial we wear masks to protect ourselves and others       from getting exposed to the



https://health.ucsd.edu/coronavirus/Pages/FAQ.aspx                                                              1/3
2/11/2021   Case 3:21-cv-00411-BAS-AGS Document
                                           COVID-191FAQs
                                                      Filed
                                                         | UC 03/08/21      PageID.55 Page 55 of 56
                                                              San Diego Health

             virus. Masks can also prevent you from spreading the virus to others — this is particularly
             important if you're asymptomatic. Please remember:

                  UC San Diego Health requires patients, visitors and staff in our facilities to wear
                  masks that cover the nose and mouth.

                  San Diego County health officials have mandated that people must wear masks in
                  public settings when they're within 6 feet of other people. Businesses also must
                  require their employees and others to wear a mask at the workplace.

                  The CDC recommends that anyone who leaves their home for any purpose should
                  wear a facial covering — such as a bandana, scarf or homemade mask           — while
                  maintaining social distancing and proper hand hygiene. This can help decrease the
                  overall infection rate.

             See more information on masks and tips for achieving a proper fit.

             These videos may help, too:

             Video: How to Properly Wear a Face Mask




             Video: Tests Prove Masks Don’t Hinder Breathing




            + How is COVID-19 treated?


            + How can I protect my mental health and manage my anxiety?
https://health.ucsd.edu/coronavirus/Pages/FAQ.aspx                                                         2/3
2/11/2021   Case 3:21-cv-00411-BAS-AGS Document
                                           COVID-191FAQs
                                                      Filed
                                                         | UC 03/08/21      PageID.56 Page 56 of 56
                                                              San Diego Health



            + What kinds of disinfectants and cleaners are effective against the novel coronavirus?


      COVID-19 Basics
            + What is COVID-19?


            + What are the symptoms of COVID-19?


            + How does the virus spread?


      COVID-19 Resources and Other Information
            + What can I do if I have more concerns?



      For Specific Patient Populations or Conditions

              FAQs for cancer patients

              FAQs for maternity patients

              FAQs for people with HIV

              FAQs for organ transplant patients

              FAQs for blood/marrow transplant and cellular therapy patients


                                                                               




https://health.ucsd.edu/coronavirus/Pages/FAQ.aspx                                                    3/3
